EXECUTION VERSION




















ASSET PURCHASE AGREEMENT


by and among


DELTA SEPARATIONS, LLC,
And
TEACHING TECH, LLC
As “Sellers”,
BENJAMIN STEPHENS,
ALLEN K. STEPHENS and LORA L. STEPHENS as Trustees of
THE STEPHENS FAMILY TRUST,
JAMES MOORE,
And
ROGER COCKROFT
As, the “Members” and collectively with the Sellers, the “Seller Parties”
and
ROCK ACQUISITION 1, LLC


As “Buyer”




Dated as of February 13, 2020



ASSET PURCHASE AGREEMENT




1



--------------------------------------------------------------------------------





THIS ASSET PURCHASE AGREEMENT (the “Agreement”), dated as of February 13, 2020,
is made by and among Delta Separations, LLC, a California limited liability
company (sometimes hereinafter individually a “Seller” or “Delta”), Teaching
Tech, LLC, a California limited liability (sometimes hereinafter individually a
“Seller” or “Teaching Tech” and, together with Delta, collectively the
“Sellers”), Benjamin Stephens, Allen K. Stephens and Lora L. Stephens as
Trustees of The Stephens Family Trust u/t/a dated October 20, 1994, James Moore
and Roger Cockroft (collectively the “Members” and together with the Sellers,
the “Seller Parties”) and Rock Acquisition 1, LLC, an Ohio limited liability
company (the “Buyer”).


RECITALS:

Delta is engaged in the manufacture and sale of ethanol and other solvent based
botanical oil extraction systems and related evaporation and distillation
equipment and Teaching Tech is engaged in providing training services to
operators of the equipment which is sold by Delta (the manufacture and sale by
Delta of the above described equipment and the provision by Teaching Tech of the
training services described above being hereinafter the “Business”).


The Buyer desires to purchase from Delta and Teaching Tech, substantially all of
the assets of Delta and Teaching Tech and the Sellers desire to sell
substantially all the assets of Delta and substantially all of the assets of
Teaching Tech to the Buyer upon the terms and subject to the conditions of this
Agreement.


CONSIDERATION:


NOW THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements of the parties contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto, intending to be
legally bound, hereby agree as follows:


ARTICLE 1.
DEFINITIONS


1.01    Defined Terms. As used herein, the terms below shall have the following
meanings.

“Action” means any action, Claim, suit, litigation, proceeding or investigation.

“Affiliate” means, with respect to any Person, any Person directly or indirectly
controlling, controlled by or under common control with such other Person.

“Agreement” has the meaning set forth in the Preamble.


“Ancillary Agreements” means, collectively, (a) the Bill of Sale; (b) the
Assignment and Assumption Agreement; (c) the Instruments of Assignment; (d) the
Escrow Agreement; (e) the Cotati Lease Assignment; (f) the Cockroft Transition
Agreement; (g) the Stephens Employment


2



--------------------------------------------------------------------------------





Agreement; (h) the Moore Employment Agreement; and (i) the Other Instruments.

“Assets” means all of the business, properties, assets and rights of any kind,
whether tangible, intangible, personal or mixed, which are used in connection
with or relate to the conduct of the Business and which are owned by either of
the Sellers or in which either of the Sellers have any direct or indirect
interest, excluding the Excluded Assets but including without limitation all
right, title and interest of the Sellers in and to the following:

(a)all accounts receivable and notes receivable held by Delta and arising in
connection with the conduct of the Business, all insurance proceeds receivable
by Delta in connection with the conduct of the Business, and all notes, bonds
and other evidences of Indebtedness of any Person held by Delta and arising from
the conduct of the Business;


(b)all rights which Delta may have under the terms of any and all Contracts to
the extent assignable, including, but not limited to, all real property
leasehold interests and all personal property leases included within the
Contracts;


(c)all Fixtures and Equipment;


(d)all Inventory;


(e)all Intellectual Property;


(f)all rights which the Sellers may have under the terms of any and all Permits
to the extent transferable;


(g)all Records;

(h)all art work, display units, telephone and fax numbers and purchasing records
arising in connection with or related to the conduct of the Business;


(i)all prepaid items and deferred charges of Delta other than prepaid insurance
premiums and any associated insurance coverage but including prepaid rentals,
security deposits, Taxes (other than prepaid Income Taxes) and all other
unbilled charges and deposits relating to the operations of the Business;


(j)all rights under or pursuant to all warranties, representations and
guarantees made by suppliers in connection with any assets or services furnished
to either of the Sellers pertaining to the Business or affecting the assets of
the Business, to the extent such warranties, representations and guarantees are
assignable;


(k)all Claims against any Person (including rights to payment of any insurance
proceeds), which are held by or exist in favor of Delta and which arise in
connection with the conduct of the Business, including, without limitation, any
liens, security interests, pledges or


3



--------------------------------------------------------------------------------





other rights to payment or to enforce payment in connection with any Products
sold by Delta in connection therewith on or prior to the Closing Date;


(l)the name “Delta Separations” and all rights to use of such name or any name
confusingly similar therewith;

(m) the name “Teaching Tech” and all rights to use of such name or any name
confusingly similar therewith; and


(n)all good will and going concern value of the Business.

Notwithstanding the foregoing, the Assets shall not include any of the Excluded
Assets.


“Assignment and Assumption Agreement” has the meaning set forth in Section
4.02(f) hereof.


“Assumed Liabilities” has the meaning set forth in Section 2.02 hereof.

“Basket Amount” has the meaning set forth in Section 10.02(d) hereof.


“Bill of Sale” has the meaning set forth in Section 4.02(a) hereof.


“Breach of Buyer Rep Claim” has the meaning set forth in Section 10.03(c)
hereof.


“Breach of Seller Rep Claim” has the meaning set forth in Section 10.02(c)
hereof.


“Business” means the combined activities, business and operations conducted by
the Sellers in connection with the manufacture and sale of the Products and the
performance of the Services, the Assets owned or used by Delta in connection
with the manufacture and sale of the Products and the Liabilities to which Delta
or any of the Assets of Delta is bound to the extent that such Liabilities arise
in connection with the manufacture and sale of the Products.

“Business Day” means each day other than a Saturday, a Sunday or other day on
which commercial banks in the State of New York are authorized or required by
Law to close.


“Buyer” has the meaning set forth in the Preamble.


“Buyer Indemnified Parties” has the meaning set forth in Section 10.02(a)
hereof.


“Cap” has the meaning set forth in Section 10.02(d) hereof.


“Chemical Substance” has the meaning set forth in Section 5.18(n)(i) hereof.


“Claim” means any claim, demand, cause of action, chose in action, right of
recovery or right of set-off of whatever kind or description against any person.


4



--------------------------------------------------------------------------------







“Closing” means the closing of the purchase and sale of the Assets and the
consummation of the other transactions which, pursuant to this Agreement, are to
be consummated on the Closing Date.


“Closing Date” has the meaning set forth in Section 4.01 hereof.


“Closing Payment” has the meaning set forth in Section 3.02(d) hereof.


“Closing Statement of Net Assets” means the final and binding statement, in
balance sheet format, of the amount of the Net Assets of the Business,
determined as of the Closing Date, as determined pursuant to Section 3.03
hereof.


“Closing Net Working Capital” means the final and binding amount of the Net
Working Capital of the Business, determined as of the Closing Date, as
determined pursuant to Section 3.03 hereof.


“Cockroft Transition Agreement” means an agreement, in form and substance
mutually agreeable to the Buyer and Roger Cockroft, containing terms upon which
Roger Cockroft will be employed by the Buyer, or that provides a plan for
transition of his employment responsibilities.


“Code” means the Internal Revenue Code of 1986, as amended, and the rules and
regulations promulgated thereunder.


“Contracts” means all oral and written agreements, commitments, understandings
and contracts, to which either of the Sellers is a party or by which any of the
Assets are bound, which agreements, commitments, understandings and contracts
arise in connection with or relate to the conduct of the Business, including,
without limitation, all purchase orders, sales orders, distribution agreements,
sales representative agreements, agency agreements, franchise agreements,
confidentiality agreements, collective bargaining agreements, employment
agreements, guarantee agreements, non-competition agreements, real property
lease agreements, personal property lease agreements, security agreements,
mortgages, line of credit agreements, term loan agreements, promissory notes and
other agreements relating to the borrowing of money from third parties, licenses
and construction contracts.


“control” (including its correlative meanings "controlled by" and "under common
control with") means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of securities or partnership or other interests, by
contract or otherwise.


“Competitive Business” has the meaning set forth in Section 7.11(a)(i) hereof.


“Cotati Lease” means that certain standard industrial/ commercial single-tenant
lease, dated as of November 21, 2018 and made by and between Delta and Kaml
Investment Co., LLC relating to the rental by the Seller of premises located at
525 Portal Street, Cotati, California.


5



--------------------------------------------------------------------------------







“Cotati Lease Assignment” has the meaning set forth in Section 4.02(c) hereof.


“Current Assets” means trade accounts receivable of the Business, net of
applicable reserves, plus Inventory of the Business, net of applicable reserves,
plus prepaid expenses, which accounts receivable, Inventory, prepaid expenses
and reserves shall, in all cases, be calculated in accordance with GAAP, but
excluding (a) cash and cash equivalents; and (b) any accounts receivable or
other amounts due to the Seller from Related Parties.


“Current Liabilities” means trade accounts payable and accrued expenses of Delta
coming due within one year of such date and determined in accordance with GAAP,
excluding: (a) the Seller Transaction Expenses; (b) Customer Advances; and (c)
the current portion of any Indebtedness, including the current portion of any
Related Party Indebtedness.


“Customer Advances” means, as of any date the aggregate amount, determined as of
such date, of the payments received by Delta as deposits from customers.


“December 31 Balance Sheet” means the balance sheet of the Business, dated as of
December 31, 2019, a copy of which has been delivered to the Buyer.


“Delta” has the mean set forth in the Preamble.


“Dutton Lease” means that certain commercial lease and addendum to commercial
lease made by and between Ben Stephens and Scott Streeter as lessee and Stemken
Park LTD as lessor, executed by the lessee on February 23, 2017 and by the
lessor on March 6, 2017 relating to the rental of premises located at 3200
Dutton Avenue, Unit 321, Santa Rosa, California.


“Effective Time” has the meaning set forth in Section 4.01 hereof.


“Employee Plans” has the meaning set forth in Section 5.17(a) hereof.


“Employment Agreement” has the meaning set forth in Section 5.16 hereof.


“Encumbrance” means any security interest, pledge, mortgage, lien, charge,
encumbrance, beneficial ownership interest, adverse claim, impairment,
conditional sale agreement, retention agreement, option, right of first option,
right of first refusal (or similar restriction), easement, right of way,
encroachment, servitude, restriction or limitation of any kind or nature,
including any restriction on use, voting, transfer, receipt of income, or
exercise of any other attribute of ownership, excluding, in the case of any
securities, any limitations on the right to transfer securities arising under
Law.


“End Date” has the meaning set forth in Section 11.01(c) hereof.


“Environment” has the meaning set forth in Section 5.18(n)(ii) hereof.




6



--------------------------------------------------------------------------------





“Environmental and Safety Laws” has the meaning set forth in Section
5.18(n)(iii) hereof.


“Environmental Liabilities and Costs” has the meaning set forth in Section
5.18(n)(iv) hereof.


“ERISA” has the meaning set forth in Section 2.03(r) hereof.


“ERISA Affiliate” has the meaning set forth in Section 5.17(b) hereof.


“Escrow Agent” means SunTrust Bank, a Georgia banking corporation.


“Escrow Agreement” means the escrow agreement entered into on the Closing Date
by and among the Sellers, the Buyer and the Escrow Agent.


“Escrow Amount” means the sum of: (a) the Indemnification Escrow Amount; and (b)
the Working Capital Escrow Amount.


“Estimated Net Working Capital” has the meaning set forth in Section 3.01(b)
hereof.


“Estimated Net Working Capital Adjustment Amount” means an amount equal to the
difference between the Target Net Working Capital and the Estimated Net Working
Capital, expressed as one of the following: (a) a positive number if the
Estimated Net Working Capital exceeds the Target Net Working Capital; (b) a
negative number if the Estimated Net Working Capital is less than the Target Net
Working Capital; or (c) zero if the Estimated Net Working Capital is equal to
the Target Net Working Capital.


“Estimated Statement of Customer Advances” has the meaning set forth in Section
3.01(b) hereof.


“Excluded Assets” means the following assets of the Sellers which,
notwithstanding any other provision of this Agreement, are expressly excluded
from the assets to be acquired by the Buyer pursuant to this Agreement: (a) all
cash and cash equivalents; (b) all accounts receivable, notes receivable and
insurance proceeds receivable of Teaching Tech; (c) all notes, bonds and other
evidences of Indebtedness of any Person held by Teaching Tech and arising from
the conduct of the Business; (d) all Permits, which may not be transferred
without the consent, novation, waiver or approval of a third person or entity
and for which such consent, novation, waiver or approval has not been obtained
or is not obtainable; (e) all Contracts to which Teaching Tech is a party and
rights arising under such Contracts; and (f) all rights and remedies of each of
the Sellers arising pursuant to this Agreement and the Ancillary Agreements. For
clarity, the assets listed in the Delta financial records under “Construction in
Process” are assets of Keith Damery Holdings LLC and are also excluded from the
assets to be acquired by the Buyer.

“Excluded Liabilities” has the meaning set forth in Section 2.03(b) hereof.


7



--------------------------------------------------------------------------------







“Final Cash Purchase Price” shall be an amount determined in accordance with the
provisions of Section 3.04 hereof.

“Final Purchase Price” has the meaning set forth in Section 3.01(a) hereof.


“Final Statement of Customer Advances” means the final and binding statement of
the aggregate amount of the Customer Advances which, as of the Closing Date,
have been made by customers, including the identity of each customer included on
such statement and the total dollar amount of the Customer Advances attributable
to each such customer all, as determined pursuant to Section 3.03 hereof.

“Financial Statements” has the meaning set forth in Section 5.05 hereof.


“Fixtures and Equipment” means all of the equipment, furniture, fixtures,
furnishings, accessories, vehicles, machinery, tooling, molds, patterns, dies,
jigs, lab equipment and other tangible personal property owned by either of the
Sellers and related to or used in connection with the conduct of the Business.


“GAAP” means generally accepted United States accounting principles as of the
date hereof consistently applied with the past practices of the Sellers.


“Governmental Authority” means any government or governmental, administrative or
regulatory body thereof, whether federal, state, local, foreign or
multinational, or any agency or instrumentality thereof and any court, tribunal
or judicial or arbitral body thereof.


“Governmental Order” means any judgment, decision, consent, decree, injunction,
ruling, writ or order of or entered by any Governmental Authority that is
binding on any Person or its property under applicable Law.


“Income Taxes” means all Taxes (as hereinafter defined) (including franchise
taxes), charges, fees, levies or other assessments imposed by any Taxing
Authority and based on or measured solely with respect to net income or profits,
including any interest, penalties or additions attributable or imposed with
respect thereto.


“Indebtedness” means with respect to any Person at any date: (a) any
indebtedness (including interest, fees and prepayment premiums or penalties) of
such Person for borrowed money or in respect of loans or advances or other
third-party financing; (b) any indebtedness evidenced by any note, bond,
debenture, capital lease, credit agreement or other debt security; (c) any
indebtedness for the deferred purchase price of property or services with
respect to which such Person is liable, contingently or otherwise, as obligor or
otherwise (other than trade payables and other current Liabilities incurred in
the Ordinary Course of Business); (d) any commitment by which such Person
assures a creditor, customer or another Person against loss (including
contingent reimbursement obligations with respect to letters of credit (drawn or
undrawn), guarantees or similar arrangements backed by cash collateral,
performance bonds or


8



--------------------------------------------------------------------------------





payment bonds); (e) any indebtedness of another Person which is guaranteed in
any manner by such Person (including guarantees in the form of an agreement to
repurchase or reimburse); and (f) any indebtedness secured by any lien on such
Person’s assets other than Permitted Encumbrances.


“Indemnification Claim(s)” has the meaning set forth in Section 10.02(a) hereof.


“Indemnification Escrow Account” means the indemnification escrow subaccount
held by the Escrow Agent for the benefit of Buyer and Seller pursuant to the
Escrow Agreement.


“Indemnification Escrow Amount” means an amount equal to Five Million Dollars
($5,000,000.00) together with any interest earned thereon, which amount is to be
held in the Indemnification Escrow Account and distributed by the Escrow Agent
in accordance with the terms of the Escrow Agreement.


“Indemnified Party” has the meaning set forth in Section 10.04(a) hereof.


“Indemnifying Party” has the meaning set forth in Section 10.04(a) hereof.


“Independent Accountants” has the meaning set forth in Section 3.03(e) hereof.


“Initial Cash Purchase Price” has the meaning set forth in Section 3.01(a)
hereof.


“Instruments of Assignment” has the meaning set forth in Section 4.02(b) hereof.


“Intellectual Property” means all proprietary rights and intellectual property
owned by any Person, including, without limitation: (a) all patents, patent
applications, patent disclosures and inventions and invention disclosures
(whether or not patentable and whether or not reduced to practice); (b) all
trademarks and associated goodwill, service marks and associated goodwill,
logos, trade dress and trade names; (c) all registered and unregistered
statutory and common law copyrights and works of authorship; (d) all trade
secrets, confidential information, ideas, formulae, compositions, know-how,
manufacturing and production process information and techniques, routing sheets,
work standards, shop rights, research and development data and information,
engineering and technical designs and drawings, specifications, designs, plans,
improvements, proposals, technical and computer data and all documentation and
software for any of the above, whether owned or licensed by the Person; (e) all
domain names, web pages, websites and related content, social media accounts and
their related contents and postings; (f) all registrations, applications and
renewals of or for any of the foregoing; and (g) all rights to income,
royalties, damages or payments with respect to any of the foregoing, including,
but not limited to, damages and payments for past, present or future
infringements of any of the foregoing and the right to sue and recover for past
infringements or misappropriations thereof.


“Inventory” means all finished goods inventory of the Business held for resale
and all raw materials, work in process, spare parts, manufacturing process
supplies, office supplies,


9



--------------------------------------------------------------------------------





advertising and promotional materials and supplies, containers, wrapping
materials, packaging materials and similar items.


“IRS” means the Internal Revenue Service.

“Joint Written Instructions” means written instructions, executed in
counterparts, by the Buyer and the Sellers’ Representative, providing directions
to the Escrow Agent as to the disbursement of the Escrow Amount.


“Law” means any law, statute, ordinance, regulation, rule, court decision and
order of any Governmental Authority.


“Leased Real Property” has the meaning set forth in Section 5.08(a) hereof.


“Liability” or “Liabilities” means any direct or indirect liability,
Indebtedness, obligation, commitment, expense, Claim, deficiency, guaranty or
endorsement of or by any Person of any type, whether accrued, absolute or
contingent, matured or unmatured, liquidated or unliquidated, accrued or
unaccrued, known or unknown, whenever arising, including all costs and expenses
relating thereto, including without limitation all liabilities, indebtedness and
obligations arising under any Law, Claim, Action, threatened Action,
Governmental Order or any award of any arbitrator of any kind, and all
liabilities, indebtedness and obligations arising under any Contract, commitment
or undertaking.


“Loss” and its correlative meaning “Losses” means, with respect to any Person,
any and all losses, costs, expenses, liabilities, obligations, damages,
deficiencies and other out-of-pocket expenses, including without limitation
interest, penalties, attorneys’ fees and all amounts paid in investigation,
defense or settlement of Actions relating to Losses. Payment by any Person of
amounts for which the Person is entitled to be indemnified hereunder shall not
be a condition precedent to recovery of such Losses pursuant to the
indemnification provisions of Article 10. In addition, for the avoidance of
doubt, “Losses” shall include punitive, exemplary or multiple damages,
diminution in value, loss of profits or loss of business opportunity damages or
other special, incidental or consequential damages, but shall not be calculated
as a multiple of earnings, book value or other similar measure that may have
been used to establish the Initial Cash Purchase Price.


“Material Adverse Effect” means any fact, change, event, occurrence, violation,
inaccuracy or circumstance, the effect of which has or is reasonably likely to
have a material adverse effect, individually or in the aggregate, on the
Business, assets, properties, prospects, results of operations or condition
(financial or otherwise) of the Business or on the ability of either of the
Sellers or the Buyer to consummate the transactions contemplated by this
Agreement; provided, however, that Material Adverse Effect shall not include:
(a) changes in business or economic conditions affecting the U.S. or global
economy generally; (b) changes in the industry in which the Business operates
generally; (c) any act, omission or event to which the Buyer has explicitly
consented in writing; (d) any changes in applicable Laws or accounting rules
(including GAAP); (e) acts of war (whether or not declared), armed hostilities
or terrorism


10



--------------------------------------------------------------------------------





or the escalation or worsening thereof; (f) any natural or man-made disaster or
acts of God; or (g) any changes resulting from the announcement of the
transactions contemplated by this agreement; provided that, the exceptions noted
in clauses (a), (b), (d) and (f) set forth above shall not apply if and to the
extent such change, implementation, adoption, or event has a disproportionately
material effect on the Seller, as compared to similarly situated companies in
substantially the same industry.


“Material Contracts” has the meaning set forth in Section 5.20(a) hereof.


“Material Customers” has the meaning set forth in Section 5.15 hereof.


“Material Suppliers” has the meaning set forth in Section 5.15 hereof.


“Members” has the meaning set forth in the Recitals.


“Moore Employment Agreement” means an employment agreement, in form and
substance mutually agreeable to the Buyer and James Moore, containing terms upon
which James Moore will be employed by the Buyer.


“Net Assets” means, at a specified date, an amount equal to the aggregate total
assets of Delta, less the aggregate total Liabilities of Delta, each calculated
as of such date and determined in accordance with GAAP.


“Net Working Capital” means the Current Assets of Delta minus the Current
Liabilities of Delta, determined as of the Closing Date by the Buyer as
contemplated by Article 3 hereof. Schedule 1.01(a) contains a sample calculation
of the Net Working Capital.


“Non-Compete Matters” has the meaning set forth in Section 12.04 hereof.


“Objection Notice” has the meaning set forth in Section 3.03(c) hereof.

“Objection Period” has the meaning set forth in Section 3.03(c) hereof.


“Ordinary Course of Business” means an action taken by a Person that: (a) is
consistent in all material respects in nature, scope, and magnitude with the
past practices of such Person and is taken in the ordinary course of the normal,
day-to-day operations of such Person; and (b) does not require authorization by
the board of directors of such Person (or by any Person or group of Persons
exercising similar authority) and does not require any other separate or special
authorization of any nature.


“Other Instruments” has the meaning set forth in Section 4.02(d) hereof.


“Party” means, individually, each of the Sellers, each of the Members and the
Buyer and sometimes, as required by the context, the Seller Parties (or any of
them) on the one hand and the


11



--------------------------------------------------------------------------------





Buyer on the other; and “Parties” means, as applicable and required by the
context, any two or more of the foregoing.


“Payoff Statement” has the meaning assigned to such term in Section 7.10(b)
hereof.


“Permits” means, collectively: (a) all licenses, permits, franchises, approvals,
authorizations, consents or orders of, or filings with, any Governmental
Authority required in connection with the operation of the Business as presently
conducted; (b) all licenses, permits, franchises, approvals, authorizations,
consents or orders of, or filings with, any Governmental Authority required in
connection with the operation of the Business as presently conducted; and (c)
all licenses, permits, franchises, approvals, authorizations; consents or orders
of, or filings with, any Governmental Authority required in connection with the
ownership of the Assets.


“Permitted Encumbrances” means each of the following: (a) liens for Taxes that
are not yet due and payable; (b) requirements and restrictions of zoning,
building and other Laws, rules and regulations that apply to the Real Property;
provided that the applicable Seller is in compliance with any such requirements,
restrictions, Laws, rules and/or regulations; (c) statutory liens created in the
Ordinary Course of Business which are not, individually or in the aggregate,
material to the Business; and (d) liens arising under conditional sales
contracts and equipment leases with third parties entered into in the Ordinary
Course of Business.


“Person” means an individual, a partnership, a corporation, a limited liability
company, a trust, an unincorporated organization, a government or any department
or agency thereof or any other entity.


“Personal Property Lease” has the meaning set forth in Section 5.12 hereof.


“Pre-Closing Statement” has the meaning set forth in Section 3.01(b) hereof.


“Products” means botanical separation technology including, but not limited to,
agitation, chilling, extraction, evaporation, distillation technologies.


“Proposed Statement” has the meaning set forth in Section 3.03(a) hereof.


“Proposed Statement of Closing Net Assets” has the meaning set forth in Section
3.03(a) hereof.


“Proposed Statement of Closing Net Working Capital” has the meaning set forth in
Section 3.03(a) hereof.


“Proposed Statement of Customer Advances” means a written statement, prepared by
the Buyer and setting forth the Buyer’s calculation of the aggregate amount of
the Customer Advances determined as of the Closing Date, including the identity
of each customer included on such statement and the total dollar amount of the
Customer Advances attributable to each such customer.


12



--------------------------------------------------------------------------------







“Real Property” means all real property and any buildings, Structures or other
improvements located thereon, which is used by Seller in the conduct of the
Business.


“Records” means all operating data and records of each of the Sellers, whether
printed or electronic, which are used by either of the Sellers in connection
with the conduct of any portion of the Business including, without limitation,
customer and supplier lists, financial, accounting and credit reports, personnel
files, records pertaining to suppliers and distributors, sales brochures,
instruction manuals, promotional graphics, promotional literature, business and
marketing plans, correspondence, budgets and all other files, documents and
records of or pertaining to the Business.


“Refusing Party” has the meaning set forth in Section 10.07(f) hereof.


“Related Party” means, with respect to either of the Sellers, any Affiliate of
such Seller or any Affiliate of any of the Members (including any trust)
together with the spouse and children of any of the Members that is a natural
person.


“Related Party Indebtedness” means any and all Liabilities of either of the
Sellers for payment of any Indebtedness to any Related Party.


“Release” has the meaning set forth in Section 5.18(n)(v) hereof.


“Representative” means, with respect to any Person, any officer, director,
general partner, principal, attorney, agent, employee or other authorized
representative of such Person.


“Seller” and “Sellers” have the meanings set forth in the Preamble.


“Seller Indemnified Parties” has the meaning set forth in Section 10.03(a)
hereof.


“Seller Parties” has the meaning set forth in the Preamble.


“Seller IT Systems” has the meaning set forth in Section 5.26 hereof.


“Seller Transaction Expenses” means the fees and expenses incurred by the
Sellers on or before the Closing Date in connection with the transactions
contemplated herein (including fees of attorneys and other professionals), in
each case that are unpaid as of and through the Closing Date.


“Sellers’ Affiliates” has the meaning set forth in Section 7.11(a) hereof.


“Sellers’ Representative” has the meaning set forth in Section 12.04 hereof.



13



--------------------------------------------------------------------------------





“Services” means lab design and technical educational services performed by
Teaching Tech relating to the commissioning, operation, maintenance and use of
the Products manufactured or sold by Delta.


“Software” means software and firmware, including data files, source code,
object code, application programming interfaces, architecture, files, records,
schematics, computerized databases and all other related specifications and
documentation, excluding commercially available software products “click wrap”
or “off the shelf” software.


“Specified Representations” means the representations and warranties of the
Sellers contained in Sections 5.01, 5.02, 5.03, 5.07, 5.18 and 5.27, and the
representations and warranties of the Buyer contained in Sections 6.01, 6.02,
6.03 and 6.06.


“Stephens Employment Agreement” means an employment agreement, in form and
substance mutually agreeable to the Buyer and Benjamin Stephens, containing
terms upon which Benjamin Stephens will be employed by the Buyer.


“Structures” has the meaning set forth in Section 5.08(b) hereof.


“Survival Period” has the meaning set forth in Section 10.01(a) hereof.


“Targeted Customers” has the meaning set forth in Section 7.11(a)(ii) hereof.


“Target Net Working Capital” means the sum of Two Million Nine Hundred Sixty
Five Thousand Dollars ($2,965,000.00).


“Tax” or “Taxes” means any federal, state, local or foreign income, gross
receipts, franchise, estimated, alternative, minimum, add-on minimum, sales,
use, transfer, capital gains, capital stock or shares, value added, documentary,
license, registration, excise, ad valorem, stamp, gains, severance, occupation,
employment, premium, windfall profit, real property, environmental (including
taxes under Section 59A of the Code), commercial rent and occupancy taxes,
personal property, unclaimed property, service, intangibles, withholding
(whether payable directly or by withholding and whether or not requiring the
filing of a Tax Return therefor), social security, workers’ compensation,
unemployment, disability, payroll, net worth, employee or other tax, fees,
levies, duties, tariffs, imposts and other like charges or assessments of a
similar nature, including any interest, penalties, fines or additions thereto,
whether disputed or not.


“Tax Contest” means an audit, examination, claim, or other administrative or
judicial proceeding, contest, assessment, notice of deficiency, proposed
adjustment, dispute or controversy relating to Taxes.


“Tax Return” means any return, report or similar statement or form required to
be filed with respect to any Tax (including any attached schedules and related
or supporting information), including without limitation any information return,
claim for refund, amended return or declaration of estimated Tax.


14



--------------------------------------------------------------------------------







“Taxing Authority” means any Governmental Authority (domestic or foreign)
responsible for the imposition of any Tax or exercising Tax regulatory
authority.


“Teaching Tech” has the meaning set forth in the Preamble.


“Termination Date” has the meaning set forth in Section 11.01 hereof.


“Third-Party Claim” has the meaning set forth in Section 10.04(a) hereof.

“Threatened Litigation” means the Claims of Kyle Chappell as described in that
certain correspondence, dated February 23, 2018, addressed to Mr. Benjamin
Stephens.


“to the knowledge”, “known by”, “known” and any similar phrase means, with
respect to either of the Sellers, that the applicable Seller is deemed to have
knowledge commensurate with and equal to: (a) the actual knowledge of Benjamin
Stephens, James Moore and Roger Cockroft; (b) matters which would reasonably be
expected to be known by any such Person after a reasonably detailed
investigation; and (c) matters which such individuals would reasonably be
expected to have knowledge of in the ordinary course performance of their
duties, including, but not limited to, their responsibilities in connection with
the transactions contemplated by this Agreement.


“Transfer Taxes” has the meaning set forth in Section 7.14 hereof.


“Transferring Employees” has the meaning set forth in Section 7.05(b) hereof.

“Working Capital Escrow Account” means the working capital escrow subaccount
held by the Escrow Agent for the benefit of Buyer and Seller pursuant to the
Escrow Agreement.


“Working Capital Escrow Amount” means an amount equal to $296,500.00 together
with any interest earned thereon, which amount is to be held in the Working
Capital Escrow Account and distributed by the Escrow Agent in accordance with
the terms of the Escrow Agreement.


1.02    Rules of Construction. (a) Unless the context of this Agreement
otherwise clearly requires: (i) references to the plural include the singular,
and references to the singular include the plural; (ii) references to any gender
include the other genders; (iii) the words “include,” “includes” and “including”
do not limit the preceding terms or words and shall be deemed to be followed by
the words “without limitation”; (iv) the term “or” has the inclusive meaning
represented by the phrase “and/or”; (v) the terms “hereof”, “herein”,
“hereunder”, “hereto” and similar terms in this Agreement refer to this
Agreement as a whole and not to any particular provision of this Agreement; (vi)
the terms “day” and “days” mean and refer to calendar day(s); (vii) the terms
“year” and “years” mean and refer to calendar year(s); and (viii) the term
“dollars” shall mean United States dollars.




15



--------------------------------------------------------------------------------





(a)     Unless otherwise set forth herein, references in this Agreement to:
(i) any document, instrument or agreement (including this Agreement):
(A) includes and incorporates all exhibits, schedules and other attachments
thereto; and (B) means such documents, instruments or agreements, as amended,
modified or supplemented from time to time prior to the Closing Date; and (ii) a
particular Law means such Law as in effect (including any amendments,
modifications or supplements thereto) as of the Closing Date. All Article,
Section, Exhibit and Schedule references herein are to Articles, Sections,
Exhibits and Schedules of this Agreement, unless otherwise specified. This
Agreement shall not be construed as if prepared by one of the parties, but
rather according to its fair meaning as a whole, as if all parties had prepared
it.


ARTICLE 2.
TRANSFER OF ASSETS; ASSUMPTION OF LIABILITIES


2.01    Assets to be Sold. Subject to the terms and conditions of this
Agreement, at the Closing provided for in Section 4.01 hereof, the Sellers will
sell, convey, assign, transfer and deliver to the Buyer, and the Buyer will
purchase, acquire and accept from the Sellers, free and clear of all
Encumbrances other than Permitted Encumbrances, all of the right, title and
interest of the Sellers at the time of the Closing, in and to all of the Assets.


2.02    Assumed Liabilities. Subject to the limitations contained in this
Section 2.02, the Buyer agrees to and on the Closing Date will assume and agree
to pay, discharge or perform when lawfully due: (a) all Liabilities of Delta
which are included in the Closing Net Working Capital; (b) subject to the
provisions of Section 7.06 hereof, all Liabilities of Delta to the extent
arising or relating to performance on or after the Closing Date, of the
Contracts, but only to the extent that such Liabilities do not relate to any
improper performance, breach of warranty or other breach, default or violation
by Delta prior to the Closing Date and only to the extent that: (i) such
Contracts are in writing and have been entered into in the Ordinary Course of
Business; and (ii) such Contracts, if required to be disclosed pursuant to
Section 5.12, Section 5.13(c), Section 5.16, Section 5.17 or Section 5.20(a),
have been disclosed in a Schedule having a number corresponding to the Section
of this Agreement pursuant to which such disclosure is required; and (iii) the
Liabilities arising under the terms of the Contracts (including Contracts
described in Section 2.02(b)(i) and (ii) above) are not specifically listed or
otherwise described in the list of Excluded Liabilities set forth in Section
2.03 below; and (c) all Liabilities of Delta arising with respect to ordinary
course warranty obligations of Delta with respect to Products sold or Services
performed on or prior to the Closing Date (the Liabilities described in Section
2.02(a), (b) and (c) above being hereinafter collectively referred to as the
“Assumed Liabilities”).


2.03    Excluded Liabilities. (a) The Assumed Liabilities shall exclude and the
Buyer shall not assume or be liable for any Liabilities of Teaching Tech
whatsoever, including, but not limited to: (i) Liabilities arising before or
after the Closing Date, whether known, unknown, accrued or unaccrued, liquidated
or unliquidated; (ii) Liabilities arising in connection with or related to the
performance of the Services by Teaching Tech; (iii) Liabilities for the payment
of Taxes; or (iv) Liabilities arising in connection with or relating to any
violation by Teaching Tech or any of its members or employees of any Law.



16



--------------------------------------------------------------------------------





(b)     In addition to all Liabilities of Teaching Tech, the Assumed Liabilities
shall exclude and the Buyer shall not assume or be liable for any Liabilities of
any of the Members or any of the following Liabilities of Delta, whether arising
by Contract, under applicable Law or otherwise, as the same shall exist at the
Closing Date (the Liabilities listed below, together with all the Liabilities of
Teaching Tech, being hereinafter collectively the “Excluded Liabilities”):

(i)    any obligations and Liabilities of Delta arising under this Agreement or
the Ancillary Agreements;


(ii)    any Liabilities of Delta for expenses incurred in connection with the
sale of the Assets pursuant hereto or other transactions contemplated hereby,
including without limitation, any Seller Transaction Expenses;

(iii)    all Liabilities of Delta not otherwise assumed by the Buyer pursuant to
Section 2.02 hereof or arising out of any actions taken or omitted to be taken
or any transactions entered into by Delta prior to the Closing Date, including,
but not limited to, Liabilities of Delta arising under the terms of a product
Manufacturing and distribution Contract made by and between Traditions
Consulting, Inc. and Delta effective as of November 7, 2019 and an Intellectual
Property licensing Contract made by and between Didier Camilleri, Traditions
Consulting, Inc. and Delta effective as of February 7, 2020;

(iv)    all Liabilities of Delta not otherwise assumed by the Buyer pursuant to
Section 2.02 hereof arising as a result of or relating to any actions or events
occurring after the Closing Date;

(v)    all Liabilities of Delta arising under any agreement made between Delta
and any bank or other financial institution and relating to the incurring by
Delta of any Indebtedness to any such bank or financial institution;

(vi)    all Liabilities of Delta relating to any Indebtedness of Delta,
including: (A) any Liabilities of Delta with respect to any Customer Advances,
which Customer Advances have not been included in the Final Statement of
Customer Advances provided for by Section 3.03(c); and (B) any Liabilities of
Delta arising under any notes payable, debt instruments, loan documents,
indentures, debentures, guarantees or other written obligations issued to or
held by any Person;

(vii)     all Liabilities of Delta arising under the terms of that certain
commercial lease, dated as of September 12, 2019 and made by and between Delta
and Keith Damery Holdings LLC relating to the rental by Delta of premises
located at 1805 Empire Industrial Court, Santa Rosa, California;

(viii)     all Liabilities of Delta arising under the terms of any Employee
Plans;



17



--------------------------------------------------------------------------------





(ix)    all Liabilities relating to or arising under warranties extended by
Delta with respect to Products sold or Services performed on or prior to the
Closing Date, to the extent that such warranties have not been extended by Delta
in the Ordinary Course of Business;

(x)    all Liabilities of Delta arising out of any Action commenced, pending or
threatened against Delta on or prior to the Closing Date including Liabilities
arising with respect to the Threatened Litigation and Liabilities arising with
respect to the litigation matters described in Schedule 5.14;

(xi)    all Liabilities of Delta relating to the Excluded Assets;

(xii)     all Liabilities of Delta arising from claims or obligations with
respect to workers' compensation, product liability, tort liability or general
liability, personal injury or property damage Claims arising with respect to
occurrences on or prior to the Closing Date;

(xiii)    all Liabilities of Delta for federal, state or local Tax Liabilities;


(xiv)    all Liabilities arising before or after the Closing Date to the extent
such Liabilities are attributable to any facts or circumstances existing on or
prior to the Closing Date, which facts or circumstances constitute a violation
by Delta of any state, federal or local Environmental and Safety Laws;

(xv)     all Liabilities arising before or after the Closing Date to the extent
such Liabilities are attributable to any facts or circumstances existing on or
prior to the Closing Date, which facts or circumstances constitute a violation
by Delta of any Law;

(xvi)    all Liabilities arising before or after the Closing Date to the extent
such Liabilities are attributable to any facts or circumstances existing on or
prior to the Closing Date, which facts or circumstances constitute a violation
by Delta of or an infringement by Delta of any patent, trademark or other
intellectual property rights of any Person;

(xvii)    all Liabilities of Delta for any casualty, loss or accident
(including, without limitation, destruction of or damage to property, personal
injury or death) to the extent due to any facts or circumstances existing or
arising: (i) prior to the Closing Date; or (ii) after the Closing Date but based
upon Products manufactured or sold or Services performed by Delta prior to the
Closing Date wherein the casualty, loss or accident is a result of the willful
misconduct or gross negligence of either of the Sellers prior to the Closing
Date;


(xviii)    all Liabilities arising in connection with or related to product
returns (other than product returns made in connection with Product warranties
issued by Delta in the Ordinary Course of Business) or any recall relating to
Products of the


18



--------------------------------------------------------------------------------





Business that were manufactured or sold by Delta prior to the Closing Date;

(xix)    all Liabilities arising as a result of a default in the performance of
or other breach by Delta of any Liabilities arising under the terms of any
Permits or any Contracts to the extent that any such default in performance or
breach is a result of facts or circumstances existing or arising prior to the
Closing Date;

(xx)     any Liabilities of Delta to provide any medical, dental, disability,
accidental death and dismemberment, general or umbrella liability, life or other
insurance coverage to or for the benefit of: (i) any Transferring Employee
employed by the Business immediately prior to the Closing Date; (ii) any former
(whether by reason of retirement or other termination of employment) employee of
the Business; or (iii) any of their respective dependents, including, but not
limited to, any obligation to continue health insurance coverage for any former
employee of the Business or his or her dependents as may be required by the
applicable continuation coverage provisions of Subchapter I, Subtitle B, Part 6
of the Employee Retirement Income Security Act of 1974, as amended (hereinafter
“ERISA”);

(xxi)     all Liabilities of Delta to maintain for the benefit of or make any
payments (including but not limited to any salary, accrued vacation or severance
payments) or provide any benefits to: (A) any employee employed by the Business
immediately prior to the Closing Date; (B) any former (whether by reason of
retirement or other termination of employment) employee of the Business; or (C)
any of their respective dependents, under the terms of any bonus, retirement,
pension, profit sharing, thrift, option, medical reimbursement, dependent care
assistance, incentive compensation, deferred compensation, executive
compensation, health insurance, retiree medical insurance, disability insurance,
life insurance, or any other direct or indirect benefit plan or arrangement,
whether formal or informal, maintained, contributed to or otherwise provided for
by either of the Sellers;


(xxii)    any Liabilities with respect to any employees of Delta that does not
become Transferring Employees; and


(xxiii)    all other Liabilities of Delta whether known, unknown, accrued,
absolute, fixed or contingent which have not otherwise been assumed by the Buyer
pursuant to the Assignment and Assumption Agreement.


ARTICLE 2.
CALCULATION AND PAYMENT OF PURCHASE PRICE


3.03    Purchase Price. (a) The aggregate cash purchase price to be paid by the
Buyer to the Sellers on the Closing Date for the Business and the Assets (the
“Initial Cash Purchase Price”) shall be equal to: (i) Forty Nine Million Dollars
($49,000,000.00) for Delta plus One Million Dollars ($1,000,000.00) for Teaching
Tech; plus or minus (ii) the Estimated Net Working Capital Adjustment Amount;
minus (iii) the amount of the Estimated Customer Advances. The


19



--------------------------------------------------------------------------------





final purchase price (the “Final Purchase Price”) shall be an amount equal to
the sum of the Final Cash Purchase Price (as determined pursuant to Section 3.04
below) and the amount of the Assumed Liabilities as contained in the Closing Net
Working Capital.

(b)     Not less than five (5) Business days prior to the Closing Date, the
Sellers shall prepare and deliver to the Buyer the following statements for
purposes of determining the Initial Cash Purchase Price payable at Closing: (i)
an unaudited combined balance sheet of the Sellers dated as of the last day of
the calendar month immediately preceding the Closing Date and a statement of the
Sellers’ good faith estimate of the Net Working Capital as of the Closing Date
(the “Estimated Net Working Capital”); and (ii) a written statement, in form and
substance reasonably acceptable to the Buyer, containing: (A) a list with the
identity of each of the customers of Delta which, as of such date, have made
Customer Advances to Delta and with respect to which Customer Advances, the
Liabilities of Delta will not, as of the Closing Date, have not been satisfied;
and (B) for each of the customers contained on such list, the total dollar
amount of the Liabilities of Delta which will not, as of the Closing Date, have
been satisfied (such statement being hereinafter the “Estimated Statement of
Customer Advances”). The foregoing statements (collectively the “Pre-Closing
Statement”) shall be prepared from the Records of the Sellers and with respect
to the statement of the Estimated Net Working Capital, in a manner consistent
with Schedule 1.01(a).


3.02    Payment of the Initial Cash Purchase Price. At the Closing, the Buyer
shall:


(a)     pay to the applicable lenders and/or creditors reflected in the Payoff
Statements, such amounts as are necessary to pay the full amount of any
Indebtedness of each of the Sellers relating to the operation of the Business as
of the Closing Date as reflected in the Payoff Statements;


(b)     pay the Escrow Amount to the Escrow Agent by wire transfer of
immediately available funds to an account, specified in writing by the Escrow
Agent;

(c)     pay to Lima & Associates, LLC an amount equal to $250,000.00 and to any
other Person, any then outstanding Seller Transaction Expenses payable to such
Person; and


(d)     pay to or for the account of the Sellers, by wire transfer of
immediately available funds to an account, specified in writing by the Sellers
not less than three (3) Business Days prior to the Closing Date, an amount equal
to the Initial Cash Purchase Price, minus the amount paid to the applicable
lenders and/or creditors as required by Section 3.02(a) above, minus an amount
equal to the Escrow Amount, minus the amount of the outstanding Seller
Transaction Expenses paid to any Person as provided for by Section 3.02(c) (such
amount being hereinafter referred to as the “Closing Payment”).


3.03    Calculation of Closing Net Working Capital and Closing Customer
Advances. (a) In connection with the calculation of the Closing Net Working
Capital, the Buyer or Representatives of the Buyer and the Sellers or
Representatives of the Sellers shall, on a mutually aggregable date as near in
time to the Closing Date as practicable, conduct a physical


20



--------------------------------------------------------------------------------





inventory of the Inventory. Thereafter, as soon as practicable, but in no event
later than the end of the sixty (60) day period beginning on the first day
following the Closing Date, the Buyer shall prepare and deliver to the Sellers:
(i) an unaudited balance sheet containing a statement of the Net Assets of Delta
determined as of the Closing Date (hereinafter the “Proposed Statement of
Closing Net Assets”) together with a statement of the Net Working Capital of
Delta which has been prepared using the Proposed Statement of Closing Net Assets
(hereinafter the “Proposed Statement of Closing Net Working Capital”); and (ii)
the Proposed Statement of Customer Advances (the Proposed Statement of Customer
Advances, together with the Proposed Statement of Closing Net Assets and the
proposed Statement of Closing Net Working Capital, being hereinafter
collectively the “Proposed Statement”). The Proposed Statement shall be prepared
from the Records of the Sellers and, with respect to the Proposed Statement of
Closing Net Working Capital, in a manner consistent with Schedule 1.01(a).

(a)     The Proposed Statement shall be subject to verification and examination
by the Sellers and their Representatives and, in order to facilitate such
verification and examination, the Buyer shall, at such reasonable times and
places as may be requested by the Sellers: (i) deliver copies of all supporting
documents to the Sellers and their Representatives; (ii) provide to the Sellers
and their Representatives the right to examine or take copies of any work papers
(other than proprietary work papers) used by the Buyer in the preparation of the
Proposed Statement; and (iii) provide the Sellers reasonable access to the
Buyer’s employees involved in the preparation of the Proposed Statement for the
purpose of answering questions and inquiries arising out of the Sellers’ review
thereof.

(b)     On or before the end of the twenty (20) day period beginning on the
first day following the date on which the Proposed Statement is delivered to the
Sellers (such period being the “Objection Period”), the Sellers shall have the
right to present in writing to the Buyer a written notice (hereinafter an
“Objection Notice”) of any objections the Sellers may have to the accuracy of
the Proposed Statement, which notice shall set forth with reasonable
particularity the nature and amount of the Sellers’ objections. If no Objection
Notice is delivered to Buyer before the end of the Objection Period: (i) the
Proposed Statement shall be deemed to be accepted and approved by the Sellers;
(ii) the amount of the Net Working Capital as contained in the Proposed
Statement of Closing Net Working Capital shall be deemed to be the amount of the
Closing Net Working Capital and shall be final and binding on the Parties
hereto; (iii) the amount of the Customer Advances as contained in the Proposed
Statement of Customer Advances shall be deemed to be the final and binding
amount of the Customer Advances, determined as of the Closing Date, and the
Proposed Statement of Customer Advances shall be deemed to be the “Final
Statement of Customer Advances”; and (iv) any amounts required to be paid by
Section 3.05 hereof shall be paid within ten (10) business days.

(c)     If the Sellers disagree with: (i) the amount of the Closing Net Working
Capital as contained in the Proposed Statement of Closing Net Working Capital;
or (ii) the amount of the Customer Advances as of the Closing Date as set forth
in the Proposed Statement of Customer Advances, the Sellers shall deliver an
Objection Notice to the Buyer no later than the last day of the Objection
Period. Following receipt of such Objection Notice by the Buyer, the Sellers and
the Buyer shall use their best efforts to promptly resolve the matter or matters
in


21



--------------------------------------------------------------------------------





disagreement. If the Sellers and the Buyer resolve the matter or matters in
disagreement, the Sellers and the Buyer shall either confirm or revise the
original Proposed Statement of Closing Net Working Capital and the amount of the
Closing Net Working Capital and/or the Proposed Statement of Customer Advances
and the amount of the Customer Advances contained therein, whereupon: (i) the
amount of the Net Working Capital of the Business as contained in the confirmed
or revised Proposed Statement of Closing Net Working Capital shall be deemed to
be the amount of the Closing Net Working Capital, shall be final and binding
upon the Parties hereto; (ii) the amount of the Customer Advances as contained
in the confirmed or revised Proposed Statement of Customer Advances shall be
deemed to be the final and binding amount of the Customer Advances as of the
Closing Date and the Proposed Statement of Customer Advances as so confirmed or
revised shall be deemed to be the Final Statement of Customer Advances; and
(iii) any amounts required to be paid as provided for in Section 3.05 hereof
shall be paid within ten (10) business days.

(d)     If the Sellers and the Buyer are unable to resolve the matter or matters
in disagreement within thirty (30) days following the Buyer’s receipt of an
Objection Notice from the Sellers, then such disagreement or disagreements shall
be referred for resolution to a nationally recognized firm of independent
certified public accountants that is mutually agreeable to the Buyer and the
Sellers (the “Independent Accountants”). The Buyer and the Sellers may present
to the Independent Accountants their respective positions regarding the dispute
(provided that, for greater certainty, such presentations are limited to matters
described in the Objection Notice), and each of the Buyer and the Sellers shall
have the right to present additional documents, materials and other information
regarding such dispute and the Independent Accountants shall consider such
additional documents, materials and other information. Any such other documents,
materials or other information shall be copied to each of the Buyer and the
Sellers. Independent Accountants shall be directed to furnish written notice to
the Sellers and the Buyer of their resolution of any such disagreements referred
to them as soon as practicable but in no event later than sixty (60) days
following the referral of such dispute to the Independent Accountants. The
amount of the Closing Net Working Capital and Closing Statement of Net Assets
and the amount of the Customer Advances reflected in the Proposed Statement of
Customer Advances as confirmed or revised by the Independent Accountants, in
each case, as determined by the Independent Accountants as of the Closing Date,
shall be final and binding upon the Parties and: (i) the amount of the Net
Working Capital of the Business as determined by the Independent Accountants
shall be deemed to be the amount of the Closing Net Working Capital, shall be
final and binding upon the Parties hereto; (ii) the amount of the Customer
Advances as contained in the Proposed Statement of Customer Advances as
confirmed or revised by the Independent Accountants shall be deemed to be the
final and binding amount of the Customer Advances as of the Closing Date and the
Proposed Statement of Customer Advances as so confirmed or revised shall be
deemed to be the Final Statement of Customer Advances; and (iii) any amounts
required to be paid as provided for in Section 3.05 hereof shall be paid (the
final statement of Closing Net Working Capital and amount of the Customer
Advances as so agreed by the Sellers and the Buyer or determined by the
Independent Accountants being hereinafter referred to as the “Closing
Statement”). The Independent Accountants shall have authority to determine only
the items which are the subject of an Objection Notice and, in resolving such
objections with respect to the Closing Net Working Capital, shall apply the past


22



--------------------------------------------------------------------------------





practices of the Business as reflected on Schedule 1.01(a) and shall not assign
a value to any item higher than the highest value for such item claimed by
either of the Sellers or the Buyer or lower than the lowest value for such item
claimed by either of the Sellers or the Buyer. The Independent Accountants may
establish such procedures as the Independent Accountants deem appropriate in
resolving the items in dispute.

(e)     Notwithstanding anything to the contrary in this Section 3.03, during
the period that the determination of the Closing Net Working Capital or the
Final Customer Advances shall remain in dispute, neither Party shall be required
to pay to the other Party the amount that would otherwise be payable hereunder
if no such disagreement were to exist.

(f)     During and with respect to the reviews referred to in this Section 3.03,
the Sellers and the Buyer shall: (i) fully cooperate with all reasonable
requests of the Sellers, the Buyer and the Independent Accountants, as the case
be; (ii) upon reasonable request make available to the Sellers, the Buyer and
the Independent Accountants, all work papers, (excluding proprietary programs
and information of the Sellers and the Buyer) supporting schedules, documents
and other information (including access to all appropriate knowledgeable
personnel of the Buyer) upon which the Proposed Statement of Closing Net Working
Capital and the Proposed Statement of Customer Advances, each as of the Closing
Date, were determined; and (iii) promptly provide the Independent Accountants
with such management representation letters (in customary form) executed by
appropriate personnel of the Sellers and the Buyer as applicable, as may
reasonably be requested with respect to the calculation of the Closing Net
Working Capital and the Final Customer Advances, each as of the Closing Date and
the preparation of the Closing Statement.

(g)     With the exception of the fees and expenses of the Independent
Accountants, all fees and expenses of the Sellers relating to the matters
described in this Section 3.03 shall be borne, jointly and severally, by the
Seller Parties and all fees and expenses of the Buyer relating to the matters
described in this Section 3.03 shall be borne by the Buyer. The fees, expenses
and disbursements of the Independent Accountants shall be allocated between the
Sellers on the one hand and the Buyer on the other hand in inverse proportion to
the degree to which the position of the Sellers and the position of the Buyer as
to the amount of the Closing Net Working Capital and the final amount of the
Customer Advances has been confirmed by the Independent Accountants, which
proportionate allocation of fees, expenses and disbursements shall be determined
by the Independent Accountants and set forth in the written statement issued by
the Independent Accountants to the Sellers and the Buyer containing the
resolution of the Independent Accountants as to the amount of the Closing Net
Working Capital and the final amount of the Customer Advances.

3.04    Calculation of Final Cash Purchase Price. The Initial Cash Purchase
Price shall be:


(a)     decreased, if the amount of the Customer Advances contained in the Final
Statement of Customer Advances, as determined as provided in Section 3.03
exceeds the amount of the Customer Advances set forth in the Estimated Statement
of Customer Advances, or


23



--------------------------------------------------------------------------------





increased, if the amount of the Customer Advances contained in the Final
Statement of Customer Advances, as determined as provided in Section 3.03, is
less than the amount of the Customer Advances contained in the Estimated
Statement of Customer Advances, in each case, by an amount equal to the
difference between the amount of the Customer Advances set forth in the
Estimated Statement of Customer Advances and the amount of the Customer Advances
set forth in the Final Statement of Customer Advances; and

(b)     increased, if the Closing Net Working Capital, as determined as provided
in Section 3.03, exceeds the Estimated Net Working Capital, or decreased, if the
Closing Net Working Capital is less than the Estimated Net Working Capital, in
each case, by an amount equal to the difference between the Estimated Net
Working Capital and the Closing Net Working Capital (the Initial Cash Purchase
Price as increased or decreased as provided by the foregoing provisions of this
Section 3.04 being hereinafter the “Final Cash Purchase Price”).

3.05    Post-Closing Adjustment. (a) If the Final Cash Purchase Price as
determined pursuant to the provisions of Section 3.04 above exceeds the Initial
Cash Purchase Price, the amount by which the Final Cash Purchase Price exceeds
the Initial Cash Purchase Price shall be paid by the Buyer to the Sellers by
wire transfer of immediately available funds credited to such accounts as may be
designated by the Sellers and Joint Written Instructions shall be delivered by
the Parties to the Escrow Agent directing the Escrow Agent to pay to the Sellers
the full amount of the Working Capital Escrow Amount, in each case, no later
than the end of the (10) day period beginning on the first day following the
date that the Closing Net Working Capital and the amount of the Customer
Advances have become final and binding upon the Parties hereto as provided for
by Section 3.03 hereof.

(a)     If the Final Cash Purchase Price as determined pursuant to Section 3.04
above is less than the Initial Cash Purchase Price, then the amount by which the
Initial Cash Purchase Price exceeds the Final Cash Purchase Price (such amount
being hereinafter the “Deficit Amount”) will be paid first from the Escrow
Amount in an amount not to exceed the Working Capital Escrow Amount and, to the
extent that the amount of the Deficit Amount is: (i) less than the Working
Capital Escrow Amount, any remaining portion of the Working Capital Escrow
Amount shall be released to the Sellers in accordance with the Escrow Agreement;
or (ii) exceeds the Working Capital Escrow Amount, the Seller Parties shall be
obligated, jointly and severally, to pay such excess to the Buyer in cash or
immediately available funds no later than the end of the ten (10) day period
beginning on the first day following the date that the Closing Net Working
Capital and the amount of the Customer Advances have become final and binding
upon the Parties hereto as provided for by Section 3.03 hereof. The Parties
shall provide Joint Written Instructions to the Escrow Agent to effect the
distribution of the Working Capital Escrow Amount from the Escrow Amount as
required by this Section 3.05(b).


3.06    Allocation of Purchase Price. The Final Purchase Price shall be
allocated among the Assets as required by the Code and applicable regulations
thereunder. Not more than one hundred and twenty (120) days after the Closing
Date, Buyer will deliver to the Seller for Seller’s review,


24



--------------------------------------------------------------------------------





a written statement of the manner in which the Buyer intends to allocate the
Final Purchase Price among the Assets.


ARTICLE 3.
CLOSING

4.01    Time and Place of Closing. The Closing of the sale and purchase of the
Assets hereunder shall take place at the offices of Lippes Mathias Wexler
Friedman LLP, 50 Fountain Plaza, Suite 1700, Buffalo, New York 14202 at 9:00
A.M. on the third Business Day following satisfaction or waiver of all
conditions to the obligations of the Sellers to consummate the transactions
contemplated hereby as contained in Article 8 hereof (other than those
conditions which, by their nature, may only be satisfied on the Closing Date)
and all conditions of the obligations of the Buyer to consummate the
transactions contemplated hereby as contained in Article 9 hereof (other than
those conditions which, by their nature, may only be satisfied on the Closing
Date) or at such other place, date and time as the Parties hereto may agree. The
Parties may also agree to close the transactions contemplated hereby through the
mutual exchange of documents and funds in a manner acceptable to the Parties and
their respective counsel without the need for a meeting of the Parties to
conduct the Closing. The date on which the Closing occurs is referred to herein
as the “Closing Date”. For the avoidance of doubt, at the option of the Buyer,
the Closing may take place on the same date that this Agreement is executed by
the Parties hereto. Notwithstanding anything to the contrary in this Agreement,
the Closing shall be deemed to have occurred as of 12:00:01 a.m. (U.S. Eastern
Time) on the Closing Date (hereinafter the “Effective Time”).

4.02    Delivery by the Sellers. At the Closing, the Sellers will deliver to the
Buyer (unless delivered previously), the following:

(a)     a bill of sale, in a form satisfactory to the Buyer, executed by each of
the Sellers (hereinafter the “Bill of Sale”), providing for the sale, transfer,
conveyance and assignment by each of the Sellers to the Buyer of all of their
respective rights, title and interest in and to the Assets;

(b)     duly executed and acknowledged instruments of assignment, in a form
satisfactory to the Buyer and providing for the assignment by the Sellers to the
Buyer of the Intellectual Property and the Contracts (the “Instruments of
Assignment”);

(c)     as to the Cotati Lease, Delta shall deliver a duly executed and
acknowledged instrument of assignment, in a form satisfactory to the Buyer and
providing for the assignment by Delta to the Buyer of the Cotati Lease
(hereinafter the “Cotati Lease Assignment”);

(d)     such other bills of sale, endorsements, patent assignments, trademark
assignments, and other assignments and instruments, in such form as in each case
is satisfactory to the Buyer and as shall be sufficient to vest in the Buyer,
good, valid and marketable title to the


25



--------------------------------------------------------------------------------





Assets free and clear of all Encumbrances, except the Assumed Liabilities and
the Permitted Encumbrances (hereinafter collectively the “Other Instruments”);

(e)     an agreement, in a form mutually satisfactory to the Buyer and the
Sellers and which provides for the assignment by the Sellers to the Buyer and
the assumption by the Buyer of the Assumed Liabilities (such agreement being
hereinafter the “Assignment and Assumption Agreement”);

(f)     a duly executed Escrow Agreement;

(g)     duly executed copies of the Cockroft Transition Agreement, the Stephens
Employment Agreement and the Moore Employment Agreement;


(h)     all consents required to be obtained in connection with the assignment
to the Buyer of the Material Contracts, the Cotati Lease, the Dutton Lease and
the Permits;

(i)     duly executed Articles of Amendment to the Articles of Organization of
Delta providing for a change in the name of Delta to a name which does not
include the words “Delta” or “Separations” or any other name which is
confusingly similar to Delta’s name, together with documentation evidencing the
due authorization by Delta of the change in Delta’s name;


(j)     duly executed Articles of Amendment to the Articles of Organization of
Teaching Tech providing for a change in the name of Teaching Tech to a name
which is not confusingly similar to Teaching Tech’s name, together with
documentation evidencing the due authorization by Teaching Tech of the change in
Teaching Tech’s name; and

(k)     all other documents, instruments and writings reasonably required by the
Buyer to be delivered by the Sellers at or prior to the Closing Date pursuant to
this Agreement or otherwise reasonably required in connection herewith or as, in
the opinion of Buyer's counsel, are necessary to transfer to the Buyer good,
valid and marketable title to the Assets pursuant to this Agreement.


4.03    Delivery By the Buyer. At the Closing, the Buyer shall: (a) make the
payments to the respective parties provided in Section 3.02 above; (b) deliver
to the Sellers, a copy of the Assignment and Assumption Agreement as executed by
the Buyer; (c) deliver to the Sellers and the Escrow Agent, a copy of the Escrow
Agreement as executed by the Buyer; (d) deliver to Delta, a duly executed Cotati
Lease Assignment; (e) deliver to Roger Cockroft, a duly executed Cockroft
Transition Agreement; (f) deliver to Benjamin Stephens, a duly executed Stephens
Employment Agreement; (g) deliver to James Moore, a duly executed Moore
Employment Agreement and (h) deliver to the Sellers all other documents,
instruments and writings reasonably required by the Sellers to be delivered by
the Buyer at or prior to the Closing Date pursuant to this Agreement or
otherwise reasonably required in connection herewith.




26



--------------------------------------------------------------------------------





ARTICLE 4.
REPRESENTATIONS AND WARRANTIES OF THE SELLER PARTIES


Each of the Seller Parties hereby, jointly and severally, represents and
warrants to the Buyer as of the date hereof and as of the Closing Date as
follows:

5.01    Organization of the Sellers. Each of the Sellers is a limited liability
company, duly organized, validly existing and in good standing under the laws of
the State of California and has the limited liability company power and
authority to own, lease and operate its properties and the Assets and to carry
on its business as presently conducted. Each of the Sellers is duly qualified to
do business and is in good standing in: (a) each jurisdiction in which the
properties owned or leased by it are located; and (b) where the operation of the
Business makes such qualification necessary or desirable, except for such
jurisdictions where the failure to be so qualified would not cause a Material
Adverse Effect. Schedule 5.01 attached hereto contains a list of the
jurisdiction of formation of each Seller and a list of all jurisdictions in
which each Seller is duly qualified or registered to do business.


5.02    Authorization by the Seller. Each Seller has all requisite power,
authority and legal capacity to execute and deliver this Agreement and any
Ancillary Agreements that are required to be executed and/or delivered by the
Seller pursuant to the terms of this Agreement and to consummate the
transactions contemplated hereby and thereby. The execution, delivery and
performance of this Agreement and each of the Ancillary Agreements that are
required to be executed and delivered by either of the Sellers and the
consummation of the transactions contemplated hereby and thereby has been duly
and validly authorized by all necessary limited liability company action on the
part of the applicable Seller. No other act or proceeding on the part of the
Sellers or the Members is necessary to authorize the execution and delivery of
this Agreement and the Ancillary Agreements required to be executed by either of
the Sellers or the consummation by the Sellers of the transactions contemplated
hereby and thereby.


5.03    Binding Agreements. This Agreement constitutes and, when executed and
delivered on the Closing Date, each of the Ancillary Agreements required to be
executed and delivered by either of the Sellers will constitute, the valid and
binding obligations of the applicable Sellers enforceable against the applicable
Sellers in accordance with their respective terms, except that: (a) such
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or other similar laws now or hereafter in effect affecting the enforcement of
creditor's rights; and (b) the remedy of specific performance and injunctive and
other forms of equitable relief may be subject to equitable defenses and to the
discretion of the court before which any proceeding therefor may be brought.


5.04    No Violation; Consents and Approvals. Except as set forth in Schedule
5.04, neither the execution and delivery of this Agreement or the Ancillary
Agreements nor the consummation by the Sellers of the transactions contemplated
hereby or thereby will: (a) violate any Law or violate any Governmental Order;
or (b) violate or conflict with or constitute a default (or an event which, with
notice or lapse of time, or both, would constitute a default) under, or will
result in the termination of, or accelerate the performance required by, or
result in the


27



--------------------------------------------------------------------------------





creation of any Encumbrance upon any of the Assets under any term or provision
of: (i) the Articles of Organization or operating agreement of either of the
Sellers; or (ii) any material lease, contract, commitment, understanding,
arrangement, agreement or restriction of any kind or character to which either
of the Sellers is a party or by which either of the Sellers, or any of the
assets or properties of either of the Sellers may be bound. Except for filings,
consents, approvals or authorizations set forth on Schedule 5.04 attached
hereto, no filing with, or consent, approval, authorization or action by, any
third party, including any Governmental Authority is required in connection with
the execution and delivery by either of the Sellers of this Agreement or the
Ancillary Agreements required to be executed and delivered by either of the
Sellers or the consummation by the Sellers of the transactions contemplated
hereby or thereby.


5.05    Financial Statements. The Sellers have heretofore delivered to Buyer the
December 31 Balance Sheet and the related statements of income and cash flows
for the 12 month period then ended and true and complete copies of a balance
sheet for the Business as of December 31, 2018 and December 31, 2017 and the
related statements of income and cash flows for each twelve (12) month period
then ended (such balance sheets and related statements of income and cash flows
being hereinafter collectively referred to as the “Financial Statements”).
Except as set for the in Schedule 5.05, the Financial Statements (a) were
prepared in accordance with GAAP based on the books and records of the Business,
(b) present fairly the financial condition and results of operations of the
Sellers as of the dates thereof or for the periods covered thereby and (c)
include all adjustments that are necessary for a fair presentation of the
financial condition of the Business and the results of the operations of the
Business as of the dates thereof or for the periods covered.


5.06    Absence of Certain Changes. (a) Since January 1, 2019, except as
disclosed in Schedule 5.06, the Sellers have conducted the Business in the
Ordinary Course of Business. As amplification and not in limitation of the
foregoing, except as disclosed in Schedule 5.06, since January 1, 2019, neither
of the Sellers has:


(i)    suffered any material adverse change in its financial condition, those of
the Assets which it owns, its Liabilities, its business or results of the
operations of the Business, other than changes relating to the economy in
general;

(ii)    sold, transferred or otherwise disposed of any Assets which it owns
other than in the Ordinary Course of Business;

(iii)    created, incurred or permitted any Encumbrance (other than a Permitted
Encumbrance) to exist with respect to any of the Assets which it owns;

(iv)    canceled any Claims which are material to any of the Assets;

(v)    changed the methods of valuing any of its Inventory;

(vi)    disposed of any of its Intellectual Property or permitted any of its
Intellectual Property to lapse;



28



--------------------------------------------------------------------------------





(vii)    made any single capital expenditure or capital expenditures related to
the Business which, individually or in the aggregate, exceeds $20,000.00 for any
addition or replacement to property, plant or equipment;

(viii)    instituted or settled any Action;

(ix)    entered into any agreement with any customer, distributor or
representative which was not in the Ordinary Course of Business or entered into
any other transaction which is material to the Assets or the Business;

(x)    made any change in any method of accounting or accounting practice or
policy or in the manner in which the books, accounts or records of the Business
are maintained;

(xi)    made any changes in the warranty or other business policies of the
Business;

(xii)    granted any general increase in the compensation or benefits of any of
its managers, officers or employees other than in the Ordinary Course of
Business, (including any such increase pursuant to any bonus, pension, profit
sharing, severance or other plan or commitment);


(xiii)    made any loan or advance to any employee of the Business, other than
the reimbursement of expenses incurred in the Ordinary Course of Business; or

(xiv)    agreed, whether in writing or otherwise, to take any of the actions set
forth in this Section 5.06(a).

(b)     In addition to the above, not more than five (5) days prior to the
Closing Date, the Sellers shall have delivered to the Buyer a true, correct and
complete list of each customer with respect to which either of the Sellers has,
at any time during the period beginning on January 1, 2019 and ending five (5)
days prior to the Closing Date, either: (i) provided a discount of ten percent
(10%) or more off the list price for any Product or Products purchased by such
customer or the list price for any Services provided to any such customer,
including, in each case, the amount of any such discount both in dollars and in
percentages; or (ii) agreed to payment terms for Products sold which do not
require receipt of payment of one hundred percent (100%) of the purchase price
for any Products sold prior to shipment of any such Products.


5.07    Title to Properties; Encumbrances; Etc. Each of the Sellers has good and
valid title to those of the Assets which it owns and, on the Closing Date, the
applicable Seller will have good and valid title to those of the Assets which it
owns, free and clear of all Encumbrances other than Permitted Encumbrances. On
the Closing Date, upon execution and delivery of this Agreement and the
Ancillary Agreements, Buyer will receive good and marketable title to the
Assets, free and clear of all Encumbrances other than Permitted Encumbrances.
None of the Assets is, nor immediately prior to or at the Closing will be,
subject to any Encumbrance other than Permitted Encumbrances.


29



--------------------------------------------------------------------------------







5.08    Real Property. (a) Section (a) of Schedule 5.08(a) contains a complete
and correct list by address of all Real Property leased by either of the Sellers
(the “Leased Real Property”) and, the identity of the lessor and lessee of such
Real Property. The Sellers do not own any Real Property. With respect to each
parcel of Leased Real Property, the Seller or Sellers which occupy such Real
Property has or have a valid and enforceable leasehold interest in such Real
Property and the Seller or Sellers is not or are not in default under any such
real property lease, nor has either of the Sellers received any notice of any
default or event that, with notice or lapse of time, or both, would constitute a
default by either of the Sellers of the terms of any such real property lease.
Prior to the date hereof, the Sellers have delivered to the Buyer true, correct
and complete copies of each lease of any Leased Real Property. The Leased Real
property is the only Real Property necessary for the Sellers to conduct the
business in the manner in which it is currently conducted.

(a)     Except as set forth in Section (b) of Schedule 5.08, to the knowledge of
the Sellers, all the buildings, offices and other structures (such buildings,
offices and other structures being sometimes hereinafter collectively referred
to as “Structures”) located at the Leased Real Property, the roofs of all such
Structures and the plumbing, heating, ventilation and air conditioning,
electrical and mechanical systems contained in such Structures have been
adequately and properly maintained and are in good condition, normal wear and
tear excepted, free of defects other than defects which would not materially
interfere with the ability of the Sellers to conduct the Business at such Leased
Real Property as currently conducted and as proposed to be conducted after
Closing.

(b)     Except for matters relating to the compliance by the Business with
applicable Environmental and Safety Laws (which matters are provided for in
Section 5.18 hereof) and except as set forth in Section (c) of Schedule 5.08, to
the knowledge of the Sellers, the Leased Real Property and the Structures
located thereon do not violate, in any way, any restrictive covenants applicable
to such Leased Real Property or any building, zoning, health, fire, safety or
other ordinances, codes or regulations of any Governmental Authority. To the
knowledge of the Sellers, the conduct of the applicable Seller’s business at the
Leased Real property in the manner in which it is currently conducted is not
dependent on any “non-conforming use” or similar zoning classification.

(c)     Except as set forth in Section (d) of Schedule 5.08, there are no
parties other than the Sellers in possession of any of the Leased Real Property
and there are no Contracts, subleases, licenses or other agreements granting to
any party or parties the right of use or occupancy of any of the Leased Real
Property.

(d)     Except as set forth in Section (e) of Schedule 5.08, the Leased Real
Property and the Structures located thereon are supplied with utilities and
other services necessary and adequate for the use and operation of such Leased
Real Property and Structures as currently used, including, without limitation,
gas, electricity, water, telephone and sanitary sewer. Except as set forth in
Section (e) of Schedule 5.08, all such utilities enter onto the Leased Real
Property from public roads which abut such Real Property or from adjoining
property in


30



--------------------------------------------------------------------------------





accordance with valid, permanent, irrevocable and appurtenant easements
benefiting such Leased Real Property.

(e)     There is no pending, or to the knowledge of the Sellers, threatened
condemnation proceedings or other Actions relating to any Leased Real Property
which have been instituted (or to the knowledge of the Sellers, threatened to be
instituted) by any Governmental Authority.


5.09    Tangible Personal Property and Fixtures. (a) Section (a) of Schedule
5.09 contains a listing as of December 31, 2019, of all of the Fixtures and
Equipment having a value, determined as of such date in excess of $5,000.00. The
Seller has good and valid title to all Fixtures and Equipment free and clear of
all Encumbrances other than Permitted Encumbrances.


(a)     Except as set forth in Section (b) of Schedule 5.09, all the Fixtures
and Equipment listed in Section (a) of Schedule 5.09 (other than spare parts or
salvage items contained in such list) are in good operating condition and
repair, reasonable wear and tear excepted, are useable in the Ordinary Course of
Business and no material maintenance, replacement or repair of any such Fixtures
and Equipment has been deferred or neglected.


5.10    Accounts Receivable. All accounts receivable of the Sellers have arisen
from bona fide sales actually made or services actually performed in the
Ordinary Course of Business and constitute valid obligations and are good and
collectible in accordance with their terms, net of applicable reserves reflected
in the Financial Statements.


5.11    Inventory. The Inventory consists of items of a quality and quantity
useable and saleable in the Ordinary Course of conduct of the Business. The
value of the Inventory as reflected in the December 31 Balance Sheet and in the
Pre-Closing Statement does not include any Inventory which is obsolete, of below
standard quality or in excess of the reasonably estimated usage requirements of
the Business.


5.12    Personal Property Leases. Schedule 5.12 contains a complete and accurate
list of each lease of any Fixtures and Equipment leased by either of the Sellers
and used in connection with or relating to the Business, which lease either: (a)
provides for annual lease payments in excess of $5,000.00; or (b) has a term in
excess of one year and is not cancelable upon 30 or fewer days’ notice without
any Liability, penalty or premium becoming due (such leases being hereinafter
individually a “Personal Property Lease” and collectively the “Personal Property
Leases”). Prior to the date hereof, the Sellers have delivered to the Buyer
true, complete and correct copies of all Personal Property Leases including all
amendments thereof and all modifications thereto. Schedule 5.12 also sets forth
a complete and accurate list of each of the Personal Property Leases with
respect to which, consent to assignment is required in order for any such leases
to be valid, and in full force and effect after the Closing. Each Seller has a
good and valid leasehold interest in all of the Fixtures and Equipment which are
being leased by such Seller from any Person, including, but not limited to,
Fixtures and Equipment which are leased pursuant to the Personal Property
Leases. Neither of the Sellers not in default with respect to any terms or
conditions of any of the Personal Property Leases to which it is a party and
upon


31



--------------------------------------------------------------------------------





assignment to the Buyer and receipt of any consents with respect thereto as
described in Schedule 5.12, such Personal Property Leases, will be in full force
and effect. To the knowledge of the Sellers, there is no basis for any claim
that any party (other than the applicable Seller) to any of the Personal
Property Leases is in default with respect to its obligations under any such
Personal Property Lease. Neither of the Sellers has not taken any action or
failed to take any action which would render any of the Personal Property
Leases, invalid, nonbinding or unenforceable and there are no overdue unpaid
liabilities existing with respect to any of the Personal Property Leases.


5.13    Intellectual Property. (a) Each of Sellers owns or has the right to use
all of the Intellectual Property which is used by it in the conduct of the
Business, free and clear of any Encumbrance or any payment (other than any
Permitted Encumbrance or payments made under those licenses or other agreements
described in Section (b) of Schedule 5.13, under which the applicable Seller
obtains its rights from third parties).


(a)     Section (b) of Schedule 5.13 sets forth a true and complete list of
each: (i) patent, trademark or copyright used in connection with the Business or
any application for any patent, trademark or copyright used in connection with
the Business, which in any case is registered, filed or pending with the United
States Patent and Trademark Office, the United States Copyright Office or the
corresponding office of any other Governmental Authority together with the
identity of the owner thereof; (ii) license or other agreement under which
either of the Sellers obtains rights from third parties to use any Intellectual
Property except for any “click wrap” or “off-the-shelf” software; (iii) any
trade names used in connection with the Business; (iv) any domain name used in
connection with the Business; or (v) item of material Intellectual Property
owned or used by either of the Sellers in connection with the Business,
including, but not limited to, material trade secrets, which has not been
registered with the United States Patent and Trademark Office, the United States
Copyright Office or the corresponding office of any other Governmental
Authority. Neither of the Sellers has received any written notice that any of
the Intellectual Property required to be disclosed by Section 5.13(b)(i) has
been declared unenforceable or otherwise invalid by any Governmental Authority.
All registration, maintenance, filing and similar fees required to maintain in
effect the Intellectual Property required to be disclosed by Section 5.13(b)(i)
have been paid.

(b)     Neither the Intellectual Property which is owned or used by either
Seller nor the conduct of the Business conflicts with or infringes upon any
Intellectual Property owned by any third party. No Person has asserted to either
of the Sellers in writing (or otherwise) that the Intellectual Property which is
owned or used by either of the Sellers or the conduct of the Business conflicts
with or infringes upon or misappropriates any Intellectual Property owned by any
third party. Section (c) of Schedule 5.13 contains a true, correct and complete
list of all Contracts other than licenses to use “click wrap” or “off the shelf”
software, to which either of the Sellers is a party and which provide for the
licensing by either of the Sellers to any third party of any Intellectual
Property owned by either of the Sellers or the licensing by either of the
Sellers of the right to use any third party Intellectual Property (all such
Contracts being hereinafter the “IP Contracts”). Prior to the date hereof, the
Sellers have delivered to the Buyer, true, correct and complete copies of each
of the IP Contracts. Except as set forth in Section (c)


32



--------------------------------------------------------------------------------





of Schedule 5.13, none of the IP Contracts contains any provision pursuant to
which either of the Sellers is required to indemnify the other party to any such
IP Contract with respect to any Losses incurred by such party arising in
connection with or relating to the use by such party of any Intellectual
Property of either Seller. Each of the IP Contracts is valid, binding in full
force and effect and enforceable against the applicable Seller and, to the
knowledge of the Sellers, against the other parties thereto in accordance with
its terms except that: (i) such enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws now or hereafter in
effect affecting the enforcement of creditor's rights; and (ii) the remedy of
specific performance and injunctive and other forms of equitable relief may be
subject to equitable defenses and to the discretion of the court before which
any proceeding therefor may be brought. Except as set forth in Section (c) of
Schedule 5.13, no filing with, consent, approval, authorization or other action
is required of or from any party to any of the IP Contracts in order for the
assignment by the applicable Seller to the Buyer of the rights of the applicable
Seller arising under such IP Contracts to be valid, binding and enforceable.
Neither the execution and delivery of this Agreement by the Sellers nor the
consummation by the Sellers of the transactions contemplated hereby will result
in a breach of, or result in a default in the terms or create on behalf of any
third party to any of the IP Contracts, any right to terminate or modify the
terms of any IP Contract. Neither of the Sellers is in default under the terms
of any IP Contract, there is no basis for any valid Claim that either of the
Sellers is in default under the terms of any IP Contract and, to the knowledge
of the Sellers, there is no basis for any Claim that any other parties to any of
the IP Contracts is in default with respect to its obligations under the IP
Contracts.


(c)     Except as set forth on Section (d) of Schedule 5.13, on the Closing
Date, the Sellers will own or hold a valid license to use the Intellectual
Property set forth in Section (b) of Schedule 5.13 above, free and clear of all
Encumbrances other than Permitted Encumbrances. The Intellectual Property
identified in Section (b) of Schedule 5.13 constitutes all of the Intellectual
Property necessary for the conduct of the Business as currently conducted. All
of the Intellectual Property which is identified in Section (b) of Schedule 5.13
as being owned by either Seller was: (i) developed by employees of the
applicable Seller working within the scope of their employment or as work made
for hire at the time of such development; or (ii) developed by developed by
officers, directors, managers, independent contractors or other third parties
who have executed written agreements of assignment in favor of the applicable
Seller, assigning to the applicable Seller ownership of all of his, her or its
rights, title and interest in and to such intellectual property rights, if any,
in the Intellectual Property to the applicable Seller. None of the current
officers, managers, Members or employees of either of the Sellers has any
patents issued or any patent applications pending for any device, process,
design or invention of any kind, now used in or useful to the conduct of the
Business, which patents or applications have not been assigned to the applicable
Seller and such assignment duly recorded in the United States Patent and
Trademark Office, the United States Copyright Office or the corresponding office
of any other Governmental Authority.


(d)     The Sellers have taken reasonable steps to protect and maintain the
confidentiality and secrecy of all trade secrets identified in Section (b) of
Schedule 5.13 and other confidential information which is included within the
Intellectual Property of the Sellers


33



--------------------------------------------------------------------------------





and, to the knowledge of the Sellers, none of such trade secrets or confidential
information has been disclosed to any third party.


5.14    Litigation. Except as set forth in Schedule 5.14, there are no Actions
or Claims (including without limitation, product liability Claims, Claims
relating to employment of any current or former employees of either of the
Sellers or Claims that either of the Sellers has breached or otherwise failed to
perform its obligations under any product warranties described in Schedule 5.28
hereof) or legal, administrative, equitable or arbitration proceedings or
outstanding Governmental Orders pending or, to the knowledge of the Sellers,
threatened against or involving either of the Sellers, the Assets or the
Business. During the five (5) year period ending on the date hereof, there have
not been any Actions pending, or to the knowledge of the Sellers, threatened
against either of the Sellers or the Business. Neither of the Sellers is a party
to or bound by any Governmental Order and there are no unsatisfied judgments,
penalties or awards against or affecting the Sellers or any of the Assets.


5.15    Customers and Suppliers. On or prior to the date hereof, the Sellers
have delivered to the Buyer a true and complete list of: (a) the names of the
top twenty (20) customers of the Business (the “Material Customers”), by annual
revenue during each of the preceding two (2) fiscal years of each Seller and the
percentage of revenue represented by each such customer during each of the
preceding two (2) fiscal years of each Seller; and (b) the top twenty (20)
suppliers of the Business (the “Material Suppliers”) by payments made by each
Seller during each of the preceding two (2) fiscal years of the applicable
Seller and the percentage of total payments to suppliers represented by each
such supplier during each of the preceding two (2) fiscal years of the
applicable Seller. Except as set forth in Schedule 5.15: (i) there has been no
adverse change in the business relationship of the applicable Seller with any of
its Material Customers or Material Suppliers; (ii) there are no outstanding
disputes with any customer or supplier of the Business; (iii) the Sellers have
not received or obtained any credible information reasonably suggesting the
possibility of a loss of a Material Customer or Material Supplier to the
Business or the possibility of a loss of any group of customers or suppliers of
the Business where the loss of such Material Supplier, Material Customer or
group of suppliers or customers would have a Material Adverse Effect.


5.16    Employees. On or prior to the date hereof, the Sellers have delivered to
the Buyer a complete and correct list of each individual who, as of January 31,
2020, was employed by either of the Sellers, including, each active employee and
each employee classified as inactive as a result of disability, leave of absence
or other absence. Each of the Sellers has properly classified, for Tax purposes
and for purposes of participation in any Employee Plans, individuals who have,
at any time during the three (3) year period ending on the date hereof, provided
services to either of the Sellers, including, but not limited to, all current
and former employees, officers, managers, Members, individual consultants,
temporary employees, leased employees or agents and have complied with all
applicable Laws relating to the classification of employees and independent
contractors and payment of wages. Except as set forth in Schedule 5.16, nether
of the Sellers is a party to or is obligated in connection with any written or
material oral agreements, Contracts, commitments or understandings with any
current or former employees of the applicable Seller (all such agreements,
contracts, commitments and understandings being


34



--------------------------------------------------------------------------------





hereinafter individually an “Employment Agreement” and collectively, the
“Employment Agreements”). Prior to the date hereof, the Sellers have delivered
to Buyer true, complete and correct copies of all written Employment Agreements
and a summary of the material terms of all oral Employment Agreements. Neither
of the Sellers is in default under the terms of any of the Employment Agreements
and, to the knowledge of the Sellers, there is no basis for any claim that any
employee that is a party to any Employment Agreement is in default with respect
to his or her obligations under such Employment Agreement. Except as set forth
in Schedule 5.16, each individual identified in Schedule 5.16 is an “at will”
employee whose employment may be terminated by the Seller at any time without
notice or cause. There are no pending or, to the knowledge of the Sellers,
threatened, audits, investigations, information requests, or Claims of or made
by any Governmental Authority relating to the compliance by each of the Sellers
with Laws relating to the employment of its employees and, to the knowledge of
the Sellers, each of the Sellers has complied in all material respects with all
Laws applicable to the employment of its employees. During the three (3) year
period ending on the date hereof, there have not been any Claims made by any
employees of either of the Sellers alleging that they have been sexually
harassed.


5.17    Employee Benefit Plans. (a) Except for any Employment Agreement
disclosed in Schedule 5.16, Section (a) of Schedule 5.17 sets forth a true,
correct and complete list of all employee benefit plans (within the meaning of
Section 3(3) of ERISA) and all bonus, option, equity purchase, restricted
equity, incentive, deferred compensation, executive compensation, retiree
medical or life insurance, retirement, supplemental retirement, severance or
other benefit plans, programs or arrangements: (i) in which current or former
employees of either of the Sellers participate; or (ii) with respect to which
either of the Sellers has any obligation; or (iii) which are maintained,
contributed to or sponsored by either of the Sellers or any of their respective
Affiliates for the benefit of any current or former employee, officer, member or
manager of either of the Sellers, in each case, regardless of whether such
plans, programs or arrangements are being assumed by the Buyer (hereinafter
collectively the “Employee Plans”). Except as provided in Section (a) of
Schedule 5.17, each Employee Plan is in writing and prior to the date hereof,
the Sellers have delivered to the Buyer true, correct and complete copies of
each such Employee Plan as amended through the date hereof, together with all
related documentation including, without limitation, funding and investment
management agreements, the most recently issued summary plan descriptions, the
annual Forms 5500 and the most recent actuarial reports, if applicable, for each
of the preceding three (3) plan years of each such Employee Plan, trust
statements, insurance contracts, financial and assets statements, administrative
services agreements and all correspondence with all regulatory authorities or
other relevant Persons with respect to any issues related to such Employee Plans
which, as of the date hereof, have not been resolved without further Liability
on the part of either of the Sellers. No changes have occurred or are expected
to occur which would affect the information contained in the actuarial reports,
financial or asset statements required to be provided to Buyer pursuant to the
terms of this Section 5.17(a). No Employee Plan is subject to the Laws of any
jurisdiction other than the United States or any State thereof. Neither of the
Sellers has made an express or implied commitment to modify, change or terminate
any Employee Plan other than a modification, change or termination required by
Law.




35



--------------------------------------------------------------------------------





(a)     Except as provided in Section (b) of Schedule 5.17, neither of the
Sellers has, nor has any trade or business that is required to be aggregated
with either of the Sellers under Code Section 414(o) or Section 4001 of ERISA
(an “ERISA Affiliate”), at any time, maintained or contributed to had any
Liability or contingent Liability with respect to any “multiemployer plan”
within the meaning of Section 3(37) of ERISA, a “multiple employer plan” within
the meaning of Section 210 of ERISA or Code Section 413, a pension plan subject
to Title IV of ERISA or Code Section 412, or a “welfare benefit fund” within the
meaning of Code Section 419.


(b)     Each Employee Plan which is intended to be qualified under Section
401(a) of the Code, and the trust (if any) forming a part thereof, has received
a favorable determination letter from the IRS that it is so qualified, and each
related trust which is intended to be exempt from federal income Tax pursuant to
Section 501(a) of the Code, has received a determination letter from the IRS
that it is so exempt, and no fact or event has occurred since the date of such
determination letter that would adversely affect such qualification,
tax-preferred or tax exempt status, as the case may be.


(c)     No Liability under Title IV or Section 302 of ERISA has been incurred by
either of the Sellers or any ERISA Affiliate that has not been satisfied in full
and no condition exists that presents a risk to either of the Sellers or any
ERISA Affiliate of incurring any such Liability, other than Liabilities due to
the Pension Benefit Guaranty Corporation (which premiums have been paid when
due). No Employee Plan that is subject to Title IV of ERISA or Section 412 of
the Code or any trust established thereunder has failed to satisfy the
applicable “minimum funding standard” as defined in Section 302 of ERISA and
Section 412 of the Code, whether or not waived, as of the last date of the most
recent fiscal year of each such plan that ended prior to Closing.


(d)     With respect to each Employee Plan in which employees of either of the
Sellers participate, the applicable Seller is not currently liable for any Tax
arising under Section 4971, 4972, 4975, 4976, 4978, 4979, 4980 or 4980B of the
Code, and no fact or event exists which would give rise to any such Liability.
The Sellers have not incurred any Liability under or arising out of ERISA, the
Health Insurance Portability and Accountability Act of 1996 and the Family
Medical Leave Act of 1993 and no fact or event exists that would result in such
a Liability. None of the Assets are the subject of any lien arising under ERISA
or the Code and no fact or event exists which would give rise to any such lien.


(e)     Each of the Sellers has performed all of its obligations under those of
the Employee Plans which it maintains, contributes to or sponsors, to the extent
required by applicable Law. Each Employee Plan is now and has at all times prior
to the date hereof been operated in all material respects in accordance with the
requirements of all applicable Laws, including, without limitation, ERISA and
the Code. The Financial Statements reflect accruals of all amounts of employer
contributions and premiums accrued by the Sellers in respect of employees
employed or Persons formerly employed by either of the Sellers but unpaid with
respect to the Employee Plans as of the date of such statements.




36



--------------------------------------------------------------------------------





(f)     Except for claims for benefits arising in the ordinary course with
respect to any Employee Plan, there are no claims, actions, suits, proceedings,
investigations or hearings pending or, to the Sellers’ knowledge, threatened
with respect to any Employee Plan or any fiduciary thereof, and there exists no
condition or set of circumstances which could reasonably be expected to subject
either of the Sellers or the Business to any Liability under the terms of or
with respect to any Employee Plan or under ERISA, the Code, or applicable Law.


(g)     Neither the execution and delivery of this Agreement nor the
consummation of the transactions contemplated by this Agreement (whether alone
or together with another event such as termination of employment) will:
(i) entitle any individual to severance pay; (ii) accelerate the time of payment
or vesting under any Employee Plan or other agreement; (iii) trigger any funding
(though a grantor trust or otherwise) of any compensation, severance or other
benefit under any Employee Plan or other agreement to which either of the
Sellers is a party; or (iv) increase the amount of compensation or benefits due
to any individual.


(h)     Each Employee Plan that is a “nonqualified deferred compensation plan”
(within the meaning of Code Section 409A(d)(1)) and is subject to the
requirements of Code Section 409A is in compliance with Code Section 409A and
all guidance issued by the IRS or United States Department of Treasury.


5.18    Environmental Matters. (a) Except as set forth in Section (a) of
Schedule 5.18, to the knowledge of the Sellers, the Assets, properties,
businesses and operations of the Business are and have been in compliance in all
material respects with all applicable Environmental and Safety Laws in effect in
the jurisdiction in which such assets, properties, businesses and operations are
or have been located.


(a)     The Sellers have timely filed all applications, notices and other
documents necessary to effect the timely renewal or issuance of all Permits
necessary under any Environmental and Safety Laws for the continued conduct, in
the manner now conducted, of the Business.


(b)     Except as set forth in Section (c) of Schedule 5.18, none of the
operations or properties of the Business presently has interim status or
requires a hazardous waste permit for the treatment, storage or disposal of
hazardous waste pursuant to the Resource Conservation and Recovery Act, 42
U.S.C. §6901 et seq., or pursuant to any Environmental and Safety Laws dealing
with hazardous waste.


(c)     Except as set forth in Section (d) of Schedule 5.18, there is no reason
why any Permit held by either Seller under the Environmental and Safety Laws in
connection with the conduct of the Business cannot be transferred or reissued,
if necessary, to the Buyer without material modification and there is no reason
why any such Permits will not be renewed upon expiration of their current term
without imposition of materially stricter requirements if such expiration will
occur within one year after the date of this Agreement.




37



--------------------------------------------------------------------------------





(d)     Except as set forth in Section (e) of Schedule 5.18, the businesses and
operations of the Business are not and have not and none of the assets or
properties owned or leased and used in the conduct of the Business is, subject
to any outstanding Governmental Order or any Action relating to any
Environmental and Safety Laws or any Release of a Chemical Substance.


(e)     Except as set forth in Section (f) of Schedule 5.18, there are not and
have not been any circumstances or conditions present at or arising out of the
assets, properties, businesses or operations of the Business, including, but not
limited to, any on-site or off-site disposal or other Release of a Chemical
Substance, which may give rise to any Environmental Liabilities and Costs.


(f)     Except as set forth in Section (g) of Schedule 5.18, the Seller has not
received a written notice or claim that it may be liable or named as a party
potentially responsible for Environmental Liabilities and Costs as a result of
any Release of a Chemical Substance in connection with the conduct of the
Business.


(g)     Except as set forth in Section (h) of Schedule 5.18, there are no
Chemical Substances in any inactive, closed or abandoned storage or disposal
areas or facilities on property formerly leased, operated or owned in connection
with the conduct of the Business.


(h)     Except as disclosed in Section (i) of Schedule 5.18, each of the Sellers
is in substantial compliance with all occupational, safety and health standards
required by the Environmental and Safety Laws in connection with the conduct of
the Business and has not received notice of any work-related chronic illness or
injury among employees of the Business except accidents accurately reported in
its OSHA 200 Log.


(i)     Section (c) of Schedule 5.18 contains an accurate and complete list of
each substance or waste generated at any facility of either of the Sellers,
which, at any time during the five (5) year period ending on the date hereof,
was or has been used in the conduct of the Business and for which an exclusion
or exemption from compliance with solid or hazardous waste regulations is
claimed including, without limitation, those recycled, reclaimed, used for fuel
or sold as a commercial product.


(j)     Except as set forth in Section (k) of Schedule 5.18, neither of the
Sellers has received any written notice from any Governmental Authority that any
of the products, raw materials, components, intermediates, by-products or other
substances used in the Business is the subject of any study, investigation or
proceeding conducted or sponsored by any governmental agency under the
Environmental and Safety Laws.


(k)     Except as disclosed in Section (l) of Schedule 5.18, if either of the
Sellers discharges process wastes to any publicly owned treatment works (POTW)
in connection with the conduct of the Business, it is in material compliance
with all requirements of the POTW and the Governmental Authority responsible for
its operation including, without limitation, any


38



--------------------------------------------------------------------------------





applicable pretreatment requirements.

(l)     Prior to the date hereof, the Sellers have delivered to the Buyer true,
correct and complete copies of all reports or other agreements relating to any
matters set forth in this Section 5.18, whether prepared by or for either of the
Sellers, that are in either Sellers possession or the possession of any of the
Sellers’ Affiliates or Representatives.


(m)     For purposes of this Agreement, the following terms have the indicated
meanings:

(i)    “Chemical Substance” means any substance, including but not limited to,
any pollutant; contaminant; chemical; raw material; intermediate product or
by-product; industrial, solid, toxic or hazardous substance, material or waste;
solid waste; petroleum or any fraction thereof; asbestos or asbestos-containing
material, radon, urea-formaldehyde or polyurethane foam and polychlorinated
biphenyls; including, without limitation, all substances, materials or wastes
which are identified or regulated under the National Environmental Policy Act,
the Clean Air Act, the Clean Water Act, the Occupational Safety and Health Act,
the Toxic Substances Control Act, the Resource Conservation and Recovery Act,
the Comprehensive Environmental Response, Compensation and Liability Act as
amended (including SARA), the Federal Insecticide, Fungicide and Rodenticide
Act, the Emergency Planning and Community Right to Know Act, the Noise Control
Act, the Marine Protection, Research and Sanctuaries Act or the Safe Drinking
Water Act, or any other applicable state or local law, ordinance rule or
regulation;

(ii)    “Environment” includes real property and the physical buildings and
structures thereon, and also includes, but is not limited to, ambient air,
surface water, drinking water, groundwater, land surface, subsurface strata and
river sediment;

(iii)    “Environmental and Safety Laws” means any Law in effect, on the Closing
Date (not including any subsequent amendments to the laws or regulations), in
the jurisdiction in which any assets, properties, businesses and operations may
be located, relating to pollution or protection or cleanup of the Environment
attributable to Chemical Substances, including without limitation the National
Environmental Policy Act (NEPA), the Clean Air Act (CAA), the Clean Water Act
(CWA), The Toxic Substances Control Act (TSCA), the Resource Conservation and
Recovery Act (RCRA), the Comprehensive Environmental Response, Compensation and
Liability Act (CERCLA) as amended (including SARA), the Emergency Planning and
Community Right to Know Act (EPCRA), the Marine Protection, Research and
Sanctuaries Act, the Noise Control Act, the Federal Insecticide Fungicide and
Rodenticide Act (FIFRA), the Safe Drinking Water Act (SDWA) and the Occupational
Safety and Health Act (OSHA), and any other state or local environmental law,
ordinance, rule or regulation in effect on the Closing Date relating to release,
containment, removal, remediation, response, cleanup or abatement of any sort of
Chemical Substance;



39



--------------------------------------------------------------------------------





(iv)    “Environmental Liabilities and Costs” means all liabilities, costs,
obligations, damages, and other expenses (including, without limitation, all
fees, disbursements and expenses of counsel and technical consultants, experts
and contractors, and costs of investigations and feasibility studies), fines,
penalties, sanctions and interest incurred pursuant to any Environmental and
Safety Laws; and

(v)    “Release” means any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, or disposing of
any Chemical Substance into the Environment of any kind whatsoever (including
the abandonment or discarding of barrels, containers, tanks or other receptacles
containing or previously containing any Chemical Substance).


5.19    Insurance. (a) Section (a) of Schedule 5.19 contains an accurate and
complete description (including the amount of any applicable deductibles) of all
policies of fire, liability, workmen's compensation and other forms of insurance
owned or held by each of the Sellers and issued with respect to or covering
risks associated with any of the Assets, properties, or business, or operations
of the Business together with a statement of the amount and nature of any claims
for payment pending under any such policies. All such policies are in full force
and effect, all premiums with respect thereto covering all periods up to and
including the Closing Date have been paid and all material Claims eligible to be
submitted under any such insurance policies have been timely and properly
submitted. Neither of the Sellers has received any notice or other communication
regarding any actual or threatened: (i) cancellation or invalidation of any
insurance policy identified in Section (a) of Schedule 5.19; or (ii) refusal of
any coverage or rejection of any claim under any insurance policy identified in
Section (a) of Schedule 5.19 during the five (5) year period ending on the date
hereof. All of the insurance policy identified in Section (a) of Schedule 5.19
are valid, outstanding and enforceable policies; will remain in full force and
effect through the respective dates set forth in Section (a) of Schedule 5.19
without the payment of additional premiums; and will not, with respect to all
periods up to and including the Closing Date, in any way be affected by, or
terminate or lapse by reason of, the transactions contemplated by this
Agreement.

(a)     Section (b) of Schedule 5.19 contains a list of all claims filed or made
by either of the Sellers at any time during the five (5) year period ending on
the date hereof or, to the knowledge of the Sellers, filed or made by any other
Person with any insurance company which provided insurance coverage with respect
to the Business at any time during the five (5) year period ending on the date
hereof, together with, for each such claim, a statement of: (i) whether or not
the claim has been paid by the applicable insurance company; (ii) the amount, if
any, which has been paid by the applicable insurance company with respect to any
such claim; and (iii) if any such claim has not been paid by the applicable
insurance company, a description of the Loss which has formed the basis for the
claim together with the dollar amount, if known, of the claim. Except as
specified in Section (b) of Schedule 5.19, there are no claims which have been
made against or submitted to any insurance company that has provided insurance
coverage to the Business which have not been paid by the applicable insurance
company or denied by the applicable insurance company without any Claim being
made against the applicable insurance company for the payment of the claim which
has been denied. There is no material claim


40



--------------------------------------------------------------------------------





pending under any of the insurance policies identified in Section (a) of
Schedule 5.19 as to which coverage has been disputed or denied.


5.20    Contracts and Commitments. (a) Except for the Personal Property Leases
required to be disclosed pursuant to Section 5.12 hereof, the Employment
Agreements required to be disclosed pursuant to Section 5.16 hereof, the
Employee Plans required to be disclosed pursuant to Section 5.17 hereof and the
insurance policies required to be disclosed pursuant to Section 5.19 hereof,
Section (a) of Schedule 5.20 contains a complete and accurate list of each of
the Contracts which either of the Sellers is a party to and which: (i) require
the applicable Seller to make payments to any Person in excess of $50,000.00
over any period of twelve (12) consecutive months or less; or (ii) provide that
the applicable Seller is entitled to receive payments in excess of $50,000.00
over any period of twelve (12) consecutive months or less; or (iii) have been
entered into with any Affiliate or any current or former officer, member or
manager of the applicable Seller under which such Seller has any continuing
liabilities or obligations; or (iv) require any party to purchase or sell a
stated portion of its requirements or output from or to another party; or (v)
provide for the incurring by the applicable Seller of any Indebtedness for
borrowed money, including capital lease obligations; or (vi) provide for the
purchase or sale of assets other than in the Ordinary Course of Business; or
(vii) limit the freedom of the applicable Seller to conduct the Business in any
geographic area; or (viii) contain any assignment or “change in control”
provision which would be breached or otherwise activated by the consummation of
the transactions contemplated by this Agreement; or (ix) contain terms providing
for any guaranty of the payment or performance of any Liabilities of any Person
other than the Person making such guarantee; or (x) have a term in excess of one
year and are not cancelable upon 30 or fewer days’ notice without any liability,
penalty or premium (other than a nominal cancellation fee or charge); or (xi)
(other than those Contracts disclosed in clauses (i) through (x) above) (A) are
material to the Business and either (B) were entered into other than in the
Ordinary Course of Business; or (C) are to be performed other than in the
Ordinary Course of Business (all of the Contracts described in Sections
5.20(a)(i) through Section 5.20(a)(xi), whether or not disclosed in Section (a)
of Schedule 5.20 as required by this Section 5.20(a), being hereinafter
collectively referred to as the “Material Contracts”). Prior to the date hereof
the Sellers have delivered or otherwise made available to the Buyer, true,
complete and correct copies of the written Material Contracts including all
amendments thereof and modifications thereto and complete descriptions of all
oral Material Contracts.


(a)     Each of the Material Contracts is valid, binding and in full force and
effect and enforceable against the applicable Seller and, to the knowledge of
the Sellers, against the other parties thereto in accordance with its terms.
Except as set forth in Section (b) of Schedule 5.20, the enforceability of the
Material Contracts will not be affected in any manner solely by the execution
and delivery of this Agreement or the effectuation of the transactions
contemplated hereby. Except as set forth in Section (b) of Schedule 5.20, no
filing with, consent, approval, authorization or other action is required from
or of any party to any of the Material Contracts in order for such Material
Contracts to be valid, binding and enforceable by Buyer after the Closing Date.




41



--------------------------------------------------------------------------------





(b)     Neither of the Sellers is in default under any of the Material
Contracts, there is no basis for any valid claim that either of the Sellers is
in default under any Material Contracts and, to the knowledge of the Sellers,
there is no basis for any claim that any other parties to any of the Material
Contracts is in default with respect to its obligations under such Material
Contracts.

5.21    Tax Matters. (a) (i) Except as set forth in Section (a) of Schedule
5.21, all Tax Returns required to be filed with respect to the Business have
been timely filed; (ii) all Taxes shown on such Tax Returns or otherwise due or
payable have been timely paid except as expressly reserved on the Closing
Statement of Net Assets for current Taxes payable; (iii) no adjustment relating
to any of such Tax Returns has been proposed formally or informally by any
Governmental Authority and, to the knowledge of the Sellers, no basis exists for
any such adjustment which could affect the Assets; (iv) there are no outstanding
subpoenas or requests for information with respect to any such Tax Returns or
the periods corresponding thereto; (v) there are no pending or to the knowledge
of the Sellers, threatened Actions or proceedings for the assessment or
collection of Taxes against either of the Sellers relating to the Business or
the Assets; (vi) there are no Tax liens on any assets of either of the Sellers;
(vii) there is no agreement or arrangement that would result, separately or in
the aggregate, in the payment of any “excess parachute payment” within the
meaning of Section 280G of the Code by reason of the transactions contemplated
hereby; (viii) neither of the Sellers has, at any time, been a member of any
partnership or joint venture or the holder of a beneficial interest in any trust
for any period for which the statute of limitations for any Tax potentially
applicable as a result of such membership or holding has not expired; (ix) all
Taxes required to be withheld, collected or deposited by each Seller have been
timely withheld, collected or deposited and, to the extent required, have been
paid to the relevant Governmental Authority; (x) all Taxes that each Seller was
required by Law to withhold or collect in connection with any amount paid or
owing to any domestic or foreign persons for which U.S. withholding was required
under Section 1441 et. Seq. of the Code have been duly withheld and paid over to
the appropriate Governmental Authority; (xi) the Sellers have delivered to the
Buyer true, correct and complete copies of all federal, state, local and foreign
income Tax Returns of the Business for all open taxable years; and (xii) no
Claim has been made since January 1, 2015 by a Governmental Authority in a
jurisdiction in which Tax Returns are not filed by either Seller, that either
Seller is subject to taxation by that jurisdiction.


(a)     Section (b) of Schedule 5.21 sets forth (i) any outstanding waivers or
agreements extending the statute of limitations for any period with respect to
the Business; (ii) any notices or requests for information currently outstanding
that could affect the Taxes of the Sellers; (iii) any power of attorney that is
currently in force and has been granted with respect to any matter relating to
Taxes that could affect either of the Sellers or the Business; and (iv) any
deficiencies proposed or agreed to (plus interest and any penalties) as a result
of any ongoing audit, the most recently completed audit for each relevant
jurisdiction, and the extent to which such deficiencies have been paid, reserved
against, settled, or are being contested in good faith by appropriate
proceedings.




42



--------------------------------------------------------------------------------





5.22    Labor Relations. Other than as provided on Schedule 5.22, neither of the
Sellers is a party to any collective bargaining agreement or union contract
recognizing any labor organization as the bargaining agent of any employees.
There is no union organization activity or any application for certification of
a collective bargaining agent involving any of the employees pending or, to the
knowledge of the Sellers, threatened. Each of the Sellers and the conduct of the
Business is in compliance with all Laws relating to the employment of labor,
including all such Laws relating to employment practices, wages, hours,
occupational safety and health, the WARN Act and any similar state or local
“mass layoff” or “plant closing” Law. Each of the Sellers has, for each of its
employees, a completed Form I-9 which verifies the identity and work
authorization status of each of its employees in compliance with the Immigration
and Nationality Act, as amended, the Immigration Reform and Control Act of 1986,
as amended and related regulations thereunder. During the three year period
ending on the date hereof, there has been no “mass layoff” or “plant closing”
(as defined by the WARN Act) with respect to the Seller. The Business has not,
during the last three (3) years, experienced any and there are no currently
threatened, strikes, slowdowns, picketing or work stoppages. There is no
material charge, grievance proceeding or other claim pending, or to the
knowledge of the Sellers threatened, against or affecting either of the Sellers
relating to the alleged violation of any Law pertaining to labor relations or
employment matters including any charge or complaint filed by an employee with
the National Labor Relations Board, the Equal Employment Opportunity Commission
or any comparable Governmental Authority. Prior to the date hereof, the Sellers
have delivered or otherwise made available to the Buyer, true, correct and
complete copies of all current employee manuals and handbooks relating to the
employment of employees, including all amendments thereof and modifications
thereto.


5.23    Assets Necessary to Business. Except as set forth on Schedule 5.23
attached hereto, the Assets together with any Fixtures and Equipment leased
under Personal Property Leases constitute all assets and properties which are
necessary to carry on the business and operations of the Business as currently
conducted.


5.24    Compliance with Law; Permits. (a) Except for matters pertaining to
Environmental and Safety Laws which are covered in Section 5.18, the operations
of the Business are and at all times prior to the date hereof have been, in all
material respects, conducted in accordance with all applicable Laws of all
Governmental Authorities having jurisdiction over the Assets and the Business.
Except as set forth in Section (a) of Schedule 5.24 attached hereto, neither of
the Sellers has received any notification of any asserted failure by such Seller
to comply with any such Laws, rules or regulations.


(a)     Section (b) of Schedule 5.24 sets forth a correct and complete list and
description of all Permits required to conduct the Business, as conducted on the
date hereof. All of the Permits listed on Section (b) of Schedule 5.24 are in
the possession of the Sellers, are in full force and effect and the Sellers are
operating in compliance therewith.

5.25    Data Privacy; Security. Except for information collected and maintained
by the Sellers with respect to their respective employees, neither of the
Sellers collects any personal information in connection with the conduct of the
Business and does not sell or rent any of the


43



--------------------------------------------------------------------------------





information it has collected with respect to its employees. Each of the Sellers
has established and implemented policies, programs and procedures that are
commercially reasonable to protect the confidentiality, integrity and security
of any personal information concerning the applicable Seller’s employees against
unauthorized access, use, modification, disclosure or other misuse. Neither of
the Sellers has experienced any loss or unauthorized access, disclosure, use or
breach of security of any personal information in its possession.

5.26    Computer Systems. Each of the Sellers owns or has a valid right to
access and use all computer systems, networks, hardware, and other equipment
used to process, store, maintain and operate software, Software, data,
information, and functions currently used by the applicable Seller in connection
with the Business (including, without limitation, those related to the
applicable Seller’s operations, accounting and bookkeeping records and record
keeping activities and security and communication systems) (the “Seller IT
Systems”). The Seller IT Systems: (a) are adequate for, and operate and perform
as required in connection with, the operation of the Business as currently
conducted, (b) to the knowledge of the Sellers, do not contain any viruses,
worms, Trojan horses, bugs, faults or other devices, errors, contaminants, or
effects that are designed to (i) disrupt or adversely affect the functionality
of any Seller IT Systems, or (ii) enable or assist any Person to access without
authorization any Seller IT Systems, except, with respect to the foregoing
clause (b), as disclosed in documentation for such Seller IT Systems, and (c)
are in no need of significant repairs or improvement, nor are any such repairs
or improvements planned or foreseen within the twelve (12) months following the
Closing other than maintenance in the ordinary course of business. To the
knowledge of the Sellers, no Person has gained unauthorized access to any Seller
IT Systems. Neither of the Seller has, during the twelve (12) month period
ending on the date hereof, experienced any material disruption to or material
interruption in, the conduct of the Business attributable to a defect, bug,
breakdown, unauthorized access, introduction of a virus or other malicious
programming, or other failure or deficiency on the part of the Seller IT
Systems.


5.27    Brokers and Finders. Except as set forth in Schedule 5.27, neither of
the Sellers has, and none of the Members or management employees of either of
the Sellers have employed any broker, finder, investment banker or financial
advisor or incurred any liability for any brokerage fees, commissions or
finder’s fees in connection with the transactions contemplated by this
Agreement.


5.28    Product Warranties. The standard product warranties, indemnifications
and guarantees which the Business extends to customers in the Ordinary Course of
Business, copies of which have been delivered to the Buyer, are identified and
described in Schedule 5.28 attached hereto. No warranties, indemnifications or
guarantees are now in effect or outstanding with respect to Products
manufactured or sold by the Business, except for the warranties,
indemnifications and guarantees identified and described in Schedule 5.28
attached hereto. Except as set forth on Schedule 5.28, Products sold by the
Business do not have any defects or failure rates which have in the past or in
the future could give rise to material warranty, product liability or related
Claims.




44



--------------------------------------------------------------------------------





5.29    Absence of Certain Business Practices. Neither of the Sellers has, nor
has any Member or manager of either of the Sellers, nor, to the knowledge of the
Sellers, has any management employee of either of the Sellers, directly or
indirectly, within the past five (5) years, given or agreed to give any gift or
similar benefit to any customer, supplier, governmental employee or other Person
who is or may be in a position to help or hinder the Business (or assist either
of the Sellers in connection with any actual or proposed transaction) which: (a)
could reasonably be expected to subject the Buyer to any damage or penalty in
any civil, criminal or governmental Action; or (b) if not continued in the
future, could reasonably be expected to adversely affect the Buyer, the Business
or the Assets.

5.30    Potential Conflicts of Interest. Schedule 5.30 sets forth a complete and
accurate description of each written or oral contract, agreement or arrangement
between each Seller and any officer, director, Member or manager of such Seller
which relates to the conduct of the Business. Except as set forth in Schedule
5.30, none of the officers, directors, Members or managers of either of the
Sellers has any interest in any of the Assets, has any Action or other Claim
whatsoever against either of the Sellers with respect to the operations of the
Business or owes any amount to either of the Sellers relating to the Business.


5.31    Disclosure. No representations or warranties in this Agreement and no
statement contained in this Agreement or any Schedule attached hereto or any
certificate, or other writing furnished or to be furnished by the Sellers to the
Buyer pursuant to the provisions hereof contains or will contain any untrue
statement of material fact, or omits or will omit any material fact necessary,
in light of the circumstances under which it was made, to make the statements
herein or therein not misleading.



ARTICLE 5.
REPRESENTATIONS AND WARRANTIES OF THE BUYER


The Buyer represents and warrants to the Sellers as follows:

6.01    Organization. The Buyer is a corporation duly incorporated, validly
existing and in good standing under the laws of the State of Ohio, and has the
power and authority to carry on its business as presently conducted, to enter
into, execute and deliver this Agreement and the other documents to be executed
and delivered by the Buyer hereunder, and to carry out the transactions
contemplated hereby and thereby.


6.02    Authorization by the Buyer. The execution and delivery of this Agreement
and the Ancillary Agreements to which it is a party and the consummation of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary action on the part of the Buyer. No other act or proceeding on the
part of the Buyer or its shareholders is necessary to authorize the execution
and delivery of this Agreement and the Ancillary Agreements or the consummation
of the transactions contemplated hereby and thereby.



45



--------------------------------------------------------------------------------





6.03    Binding Agreements. This Agreement constitutes, and, when executed and
delivered on the Closing Date, each of the Ancillary Agreements will constitute
valid and binding obligations of the Buyer, enforceable against the Buyer in
accordance with its terms except that: (a) such enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws now or
hereafter in effect affecting the enforcement of creditors' rights generally;
and (b) the remedy of specific performance and injunctive and other forms of
equitable relief may be subject to equitable defenses and to the discretion of
the court before which any proceeding therefor may be brought.


6.04    No Violation. Neither the execution and delivery of this Agreement, nor
the consummation by the Buyer of the transactions contemplated hereby will: (a)
to the knowledge of the Buyer: (i) violate any Law; or (ii) violate any
Governmental Order; or (b) violate or conflict with or constitute a default (or
an event which, with notice or lapse of time, or both, would constitute a
default) under, or will result in the termination of, or accelerate the
performance required by, any term or provision of: (i) the charter documents of
the Buyer, or (ii) any material lease, contract, commitment, understanding,
arrangement, agreement or restriction of any kind or character to which the
Buyer is a party or by which Buyer or any of its assets or properties may be
bound or affected. Except for filings, consents, approvals or authorizations on
Schedule 6.04 attached hereto, no filing with or consent, approval,
authorization or action by any governmental or regulatory authority is required
in connection with the execution and delivery by Buyer of the Agreement or the
consummation by the Buyer of the transactions contemplated hereby.


6.05    Litigation. There are no Actions pending against the Buyer which
challenge the validity of this Agreement or any action taken or to be taken by
the Buyer pursuant to this Agreement or in connection with the transactions
contemplated hereby, before or by any Governmental Authority.


6.06    Brokers and Finders. The Buyer has not and none of the officers,
directors, shareholders or management employees of the buyer have employed any
broker, finder, investment banker or financial advisor or incurred any liability
for any brokerage fees, commissions or finder’s fees in connection with the
transactions contemplated by this Agreement.




ARTICLE 6.
COVENANTS


7.01    Access Pending the Closing Date. Subject to applicable Laws, the Sellers
will grant the Buyer and its counsel, accountants and other representatives
reasonable access during normal business hours to the Leased Real Property and
to all Records and will furnish the Buyer and its representatives during such
period with all information concerning the affairs of each of the Sellers
relating to the Assets and the Business as the Buyer or its Representatives may
reasonably request. In addition, with the prior written consent of the
applicable Seller, which


46



--------------------------------------------------------------------------------





consent shall not be unreasonably withheld or delayed, the applicable Seller
will provide access to employees, vendors, customers and others having business
dealings with such Seller.


7.02    Access After the Closing Date. The Sellers and the Buyer agree that, on
and after the Closing Date, each, upon reasonable advance notice, will permit
the other and their respective Representatives (including their counsel and
auditors), during normal business hours and for reasonable business purposes to
have access to and examine and make copies of all books and Records of the other
which pertain to the Business (including, but not limited to, correspondence,
memoranda, books of account, payroll records, computer records, insurance
policies and the like) or which relate to the Assets. The out-of-pocket costs of
photocopying any such material (excluding the compensation and related payroll
taxes of employees engaged in the copying of any such materials) shall be borne
by the party requesting such photocopies.


7.03    Record Retention. For a period of five (5) years after the date hereof,
or, in the case of books or Records pertaining to Taxes, for a period lasting
until the expiration of all applicable statutes of limitation, the Buyer and the
Sellers agree that, prior to the destruction or disposition of any books or
records pertaining to the operation of the Business prior to the Closing Date or
which relate to the Assets, each Party shall provide not less than 45 nor more
than 90 days prior written notice to the other of any such proposed destruction
or disposal. If the recipient of such notice desires to obtain any of such
documents, it may do so by notifying the other Party in writing at any time
prior to the scheduled date for such destruction or disposal. Such notice must
specify the documents which the requesting Party wishes to obtain. The Parties
shall then promptly arrange for the delivery of such documents. All
out-of-pocket costs associated with the delivery of the requested documents
(excluding the compensation (and related payroll Taxes) of employees engaged in
the preparation, copying or delivery of any such documents) shall be paid by the
requesting Party.


7.04    Confidentiality. Each Party hereto will hold and will cause its
directors, officers, managers, members, partners, employees, agents, consultants
and advisors to hold in strict confidence, unless compelled to disclose by
judicial or administrative process or, in the opinion of its counsel, by other
requirements of Law, all documents and information concerning the other Party
furnished to it by such other Party or its Representatives in connection with
the transactions contemplated by this Agreement (except to the extent that such
information can be shown to have been: (a) previously lawfully known by the
party to which it was furnished; (b) in the public domain through no fault of
such Party; or (c) later lawfully acquired from other sources by the Party to
which it was furnished), and each Party will not release or disclose such
information to any other Person, except its auditors, attorneys, financial
advisors, bankers and other consultants and advisors in connection with this
Agreement. If the transactions contemplated by this Agreement are not
consummated, such confidence shall be maintained except to the extent such
information comes into the public domain through no fault of the Party required
to hold it in confidence, and in any event such information shall not be used to
the detriment of, or in relation to any investment in, the other Party and all
such documents (including copies thereof and software) shall be returned to the
other Party immediately upon the written request of such other party. If the
transactions contemplated by this Agreement are consummated, the Members shall
not, except in connection with and as required by the terms of


47



--------------------------------------------------------------------------------





the Cockroft Employment Agreement, the Stephens Employment Agreement and the
Moore Employment Agreement, disclose to any Person or third party or otherwise
use any confidential or proprietary information of or concerning the Sellers or
the Business.


7.05    Employees. (a) On the Closing Date, the Buyer shall make offers of
employment to substantially all individuals who are actively employed by either
of the Sellers in the conduct of the Business on the Business Day immediately
preceding the Closing Date. The terms and conditions of employment which the
Buyer shall offer to such employees shall be substantially comparable in the
aggregate to the terms and conditions upon which they are employed by the
applicable Seller; provided that, nothing shall be deemed to entitle any such
employees to participate in any employee equity ownership plan.


(a)     For purposes of this Agreement, any individual that accepts an offer of
employment made by the Buyer (as contemplated by Section 7.05(a) above) shall be
referred to individually as a “Transferring Employee” and all such individuals
shall be referred to collectively as “Transferring Employees”. Nothing contained
herein shall be deemed to limit or otherwise restrict the rights of the Buyer to
reduce or otherwise modify the compensation or employee benefits paid or made
available by the Buyer to any Transferring Employee after the Closing Date nor
shall anything herein be deemed to limit or otherwise restrict the right of the
Buyer to modify the terms and conditions of employment of any Transferring
Employee at any time after the Closing Date or to terminate the employment of
any Transferring Employee at any time after the Closing Date for any reason
whatsoever.


(b)     The Seller Parties shall be jointly and severally responsible for
payment of any severance benefits or other Liabilities which may arise with
respect to the employment and termination of employment of any employees that do
not receive offers of employment from the Buyer and employees that do not accept
the offer of employment made by Buyer to such individual on the Closing Date.

7.06    Nonassignable Contracts. To the extent that the assignment hereunder by
Delta to the Buyer of any Material Contract which is included within the Assumed
Liabilities is not permitted or is not permitted without the consent of any
other party to the Material Contract, this Agreement shall not be deemed to
constitute an assignment of any such Material Contract if such consent is not
given or if such assignment otherwise would constitute a breach of, or cause a
loss of contractual benefits under any such Material Contract, and the Buyer
shall not assume any Liabilities thereunder. Without in any way limiting the
obligations of Delta to obtain all consents and waivers necessary for the sale,
transfer, assignment and delivery of any such Material Contracts and the Assets
to the Buyer hereunder, if any such consent is not obtained and the Closing
hereunder is consummated, Delta shall continue to use its reasonable efforts to
obtain such consents and shall cooperate with the Buyer in any arrangement
designed to provide the Buyer with the rights and benefits (subject to the
Liabilities) arising under the terms of any such Material Contracts, including,
if applicable, performance by Delta as agent for Buyer if legally and
commercially feasible.




48



--------------------------------------------------------------------------------





7.07    Public Announcements. The Buyer will have the right to issue any press
release and make other public statement with respect to this Agreement or the
transactions contemplated hereby. The Sellers or the Members shall not issue any
press release or make any public statement with respect to this Agreement or the
transactions contemplated hereby except as may be required by Law; provided
that, prior to issuing any such press release or making any such public
statement, the Sellers or the Members shall, to the extent possible, provide the
Buyer advance notice of their obligation to issue such press release or make any
such public statement together with a copy of the content of the same.


7.08    Discharge of Liens and Payoff Statements. (a) Except as set forth on
Schedule 7.08, on or before the Closing Date, the Sellers will take such action
as may be necessary to discharge any mortgage, pledge, lien, security interest,
conditional sale agreement, Encumbrance or charge of any kind which burdens any
of the Assets and which is capable of being satisfied by the payment of money.
Schedule 7.08 shall include any and all guarantees by either of the Sellers for
loans to any third parties.


(a)     In furtherance of the purposes of this Section 7.08, not less than three
(3) Business Days prior to the Closing Date, the Sellers shall cause to be
delivered to the Buyer, a written statement from each Person to whom either
Seller owes any Indebtedness (each such written statement being hereinafter a
“Payoff Statement”), which Payoff Statements shall be in form and substance
reasonably acceptable to the Buyer and as to each Person to whom the applicable
Seller owes any Indebtedness: (i) shall set forth the full amount (or a
methodology for calculating the full amount) which is to be paid, on the Closing
Date, to the Person to whom the applicable Seller owes the Indebtedness; and
(ii) shall provide that upon payment on the Closing Date to the Person which has
issued the Payoff Statement of the amount stated or described in the Payoff
Statement, that all Encumbrances of any such Person on the applicable Assets
shall be released simultaneously with the Closing or, with respect to
Encumbrances related to Indebtedness existing as of the Closing Date, shall be
released upon payment of the amount set forth in the Payoff Statement following
the Closing. Notwithstanding any payment by the Buyer of the amounts provided
for in the Payoff Statements to the Persons identified therein, the Seller
Parties shall be and continue to be liable, on and after the Closing Date, for
the payment of all Indebtedness of each of the Sellers.


7.09    Consents, Etc. The Sellers shall use all reasonable best efforts to
obtain all Permits and all approvals, authorizations and consents of Persons
necessary to the consummation of the transactions contemplated hereby. The
Sellers will provide to the Buyer copies of each such Permit, approval,
authorization and consent obtained by the Sellers at or prior to the Closing.
The Buyer shall use all reasonable best efforts to obtain at the earliest
practicable date and prior to the Closing Date all Permits and all approvals,
authorizations and consents of any Person necessary to the consummation by it of
the transactions contemplated hereby.


7.10    Execution of Further Documents. From and after the Closing Date, each
Party hereto shall, from time to time, upon request of the other Party and
without further cost or expense to the Party to whom the request is made,
acknowledge and deliver all such further acts, deeds, bills of sale,
assignments, transfers, conveyances, powers of attorney and assurances the


49



--------------------------------------------------------------------------------





other party may reasonably request to more effectively consummate the
transactions contemplated hereby.


7.11    Non-Competition. (a) Except as expressly set forth in Section 7.11(e)
below, beginning on the Closing Date continuing through the end of the five (5)
year period beginning on the first day following of the Closing Date, the
Sellers shall not, nor shall any Affiliate of either of the Sellers (hereinafter
referred to as “Sellers’ Affiliates”), directly or indirectly:


(i)    engage, invest in, own, manage, operate, finance, control, advise, render
services to, guarantee the obligations of, be associated with, or in any manner
be connected with a “Competitive Business”, which for the purpose of this
Agreement, means a business that is engaged, anywhere in the world, in the
production or sale of products which compete with the Products or otherwise is
competitive, in whole or in part, with the Business as conducted as of the
Closing Date or within twelve (12) months prior to the Closing Date; or


(ii)    (A) solicit, induce, or otherwise cause, or attempt to solicit, induce,
or otherwise cause, any customer, supplier, licensor, licensee, or any
prospective customer, supplier, licensor, or licensee that has been contacted or
targeted for contact by the Business on or before the Closing Date (any such
current or prospective customers, suppliers, licensors, licensees and Persons
contacted or targeted for contact by the Business being hereinafter “Targeted
Customers”), or any other Person engaged in a business relationship with the
Business, to terminate, curtail, or otherwise modify its relationship with the
Business, or (B) interfere in any way with the relationship between the Business
and any of its Targeted Customers or any other Person engaged in a business
relationship with the Business; provided that, nothing in this Section
7.11(a)(ii) shall be deemed or construed to prohibit either of the Sellers or
any of Seller’s Affiliates from engaging in or soliciting sales of products of a
business which is not a Competitive Business to the Targeted Customers; or


(iii)    (A) cause, induce, or attempt to cause or induce any employee, agent,
or independent contractor of the Business to terminate such relationship; (B) in
any way interfere with the relationship between the Business and any of its
employees, agents, or independent contractors; or (C) hire, retain, employ, or
otherwise engage or attempt to hire, retain, employ, or otherwise engage as an
employee, independent contractor, or otherwise, any employee, agent, or
independent contractor of the Business.


(b)     The Sellers and the Members acknowledge that: (i) a material breach of
any of the covenants contained in this Section 7.11 would result in material
irreparable injury to the Buyer for which there is no adequate remedy at law;
(ii) it may not be possible to measure damages for such injuries precisely;
(iii) the Buyer will be entitled to obtain equitable relief, including, but not
limited to, a temporary restraining order and/or a preliminary or permanent
injunction restraining the Sellers and the Sellers’ Affiliates from engaging in
activities prohibited by this Section 7.11, and such other relief as may be
required to specifically enforce any of the


50



--------------------------------------------------------------------------------





covenants in this Section 7.11; and (iv) the Sellers and the Members waive the
posting of a bond or undertaking as a condition to such relief.


(c)     The Sellers and the Members agree that this Section 7.11, including the
provisions relating to duration, geographical area, and scope, is reasonable and
necessary to protect and preserve the Buyer’s legitimate business interests and
the value of the Business and the Assets and to prevent an unfair advantage from
being conferred on either of the Sellers and is thus integral to this Agreement.
If any provision or portion of this Section 7.11 is found by a court of
competent jurisdiction to be invalid or unenforceable, any such invalid or
unenforceable provision or portion thereof shall be deemed, without further
action on the part of the parties hereto, modified, amended or limited to the
extent necessary to render the same valid and enforceable.


(d)     Ownership or purchase by the Sellers and any of the Sellers’ Affiliates
in the aggregate, at or after the time of Closing, of not more than 2% of the
issued and outstanding capital stock of any enterprise engaged in a Competitive
Business, the securities of which are listed on a national securities exchange
or included in the national list of over-the-counter securities shall not be
deemed a violation of this Section 7.11.


(e)     Notwithstanding the foregoing, Teaching Tech shall have the right to
complete the performance of any Contracts which it has entered into prior to the
Closing Date according to their terms, which terms shall not be amended or
otherwise modified at any time after the Closing Date.


7.12    Collection of Receivables. Following the Closing Date, the Sellers shall
take or cause to be taken, the following actions, in the applicable Seller’s
name or otherwise, to assist the Buyer in the collection of the accounts
receivable of the Sellers included within the Assets: (a) the endorsement and
delivery to the Buyer of checks made payable to the applicable Seller within
three (3) Business Days following receipt by the applicable Seller of any such
checks; (b) to the extent permitted by the financial institution which provides
financing to the applicable Seller, the transfer to the Buyer of control of any
of the applicable Seller’s lock boxes for the collection and receipt of payments
made to the applicable Seller arising exclusively from the accounts receivable
included within the Assets; and (c) any other actions as may be reasonably
requested by Buyer to provide for the prompt payment to the Buyer of all money
received by the applicable Seller with respect to such accounts receivable.


7.13    Additional Covenants. Subject to the terms and conditions herein
provided, each of the Parties hereto agrees to use its best efforts to take, or
cause to be taken, all action, and to do, or cause to be done, all things
necessary, proper or advisable under applicable Laws and regulations to
consummate and make effective the transactions contemplated by this Agreement.


7.14    Transfer Taxes. Any transfer, sales, use, value added, excise, stock
transfer, stamp, recording, registration and any similar Taxes (“Transfer
Taxes”) that become payable in connection with the transactions contemplated in
this Agreement shall be borne by the Buyer.


51



--------------------------------------------------------------------------------





The Parties shall cooperate in filing such forms and documents as may be
necessary in connection with the payment of any such Transfer Tax, and to obtain
any exemption or refund of any such Transfer Tax.


7.15    Taxes. (a) The Seller Parties shall be liable for payment of: (i) any
Taxes imposed with respect to the Business or any Assets or any income or gain
derived with respect thereto for the taxable periods, or portions thereof, ended
on or before the Closing Date; and (ii) Losses directly or indirectly relating
to or arising out of any Liability for Taxes imposed with respect to the
Business or any Assets or any income or gain derived with respect thereto for
the taxable periods, or portions thereof, ended on or before the Closing Date.


(a)     The Buyer shall be liable for payment of: (i) any Taxes imposed with
respect to the Business or any Assets or any income or gains derived with
respect thereto for any taxable period, or portion thereof, beginning after the
Closing Date, and (ii) Losses directly or indirectly relating to or arising out
of any Liability for Taxes imposed with respect to the Business or any Assets or
any income or gains derived with respect thereto for any taxable period, or
portion thereof, beginning after the Closing Date.


(b)     To the extent necessary to determine the Liability for Taxes for a
portion of a taxable year or period that begins before and ends after the
Closing Date, the determination of the Taxes for the portion of the year or
period ending on, and the portion of the year or period beginning after, the
Closing Date shall be determined by assuming that the taxable year or period
ending on the Closing Date ended as of the Effective Time of the Closing set
forth in Section 4.01, except that those annual property Taxes and exemptions,
allowances or deductions that are calculated on an annual basis shall be
prorated on a time basis.

(c)     The Parties agree that the Customer Advances received by either of the
Sellers prior to the Closing Date will be treated as follows: (i) the applicable
Seller will be treated as if it made a deemed payment to Buyer in an amount
equal to the amount of such Customer Advances and will include both the income
attributable to the Customer Advance (if not previously included in income) and
the deemed payment to Buyer in its taxable income on its applicable Tax Return;
and (ii) the Buyer will: (A) be treated as receiving such deemed payment on the
Closing Date and will include the amount of such deemed payment in its taxable
income for the applicable Tax period; and (B) upon completion of the projects to
which the Customer Advances relate, receive a deduction on its applicable income
Tax Return equal to the cost of the applicable project.


7.16    Cooperation. The Buyer and the Seller Parties shall cooperate with each
other and shall cause their respective managers, officers, employees, agents,
auditors and representatives to cooperate with each other: (a) for a period of
90 days after the Closing to ensure the orderly transition of the Assets from
the Sellers to the Buyer and to minimize any disruption to the respective
businesses of the Sellers and the Buyer that might result from the transactions
contemplated hereby; (b) in the investigation, prosecution, defense and
settlement of any Action to which either is a party relating to any of the
Excluded Liabilities or any claim for workers' compensation, and in obtaining
for each of the Parties all benefits to which any such


52



--------------------------------------------------------------------------------





Party may be entitled under insurance policies applicable to any such claims;
and (c) in connection with the preparation of any Tax Return, any audit or other
examination by any Taxing Authority, or any other judicial or administrative
proceeding relating to liability for Taxes arising with respect to periods
ending on or prior to the Closing Date with respect to the Assets or the
Business.


ARTICLE 7.
CONDITIONS PRECEDENT TO THE OBLIGATION OF THE SELLERS

The obligation of the Sellers to enter into and complete the Closing is subject
to the fulfillment of the following conditions, any one of more of which may be
waived by them.


8.01    Representations and Warranties. (a) The representations and warranties
of the Buyer contained in this Agreement shall be true and correct on and as of
the Closing Date with the same force and effect as though made on and as of the
Closing Date.


(a)     The Buyer shall have performed and complied with all covenants and
agreements required by this Agreement to be performed or complied with by it on
or prior to the Closing Date.

(b)     The Sellers shall have received a certificate from a duly authorized
manager of the Buyer certifying to the accuracy of the representations and
warranties of the Buyer as required by Section 8.01(a) and to the performance by
the Buyer of the covenants and agreements as required by Section 8.01(b).


8.02    Litigation. No Action, suit or proceeding shall have been instituted by
any Person before any Governmental Authority, which seeks to restrain, modify or
prevent the carrying out of the transactions contemplated hereby, or seeks
damages or a discovery order in connection with such transactions.


8.03    Delivery of Closing Documents. The Buyer shall have delivered at
Closing: (a) to the applicable creditors, the amounts necessary to pay all
Seller’s Indebtedness as provided in the Payoff Statements by wire transfer of
immediately available funds to the accounts designated in the Payoff Statements;
(b) to the Escrow Agent, an amount equal to the Escrow Amount by wire transfer
of immediately available funds to the Escrow Agent; (c) to the Sellers, an
amount equal to the Closing Payment by wire transfer of immediately available
funds to the Sellers; (d) to Delta, a duly executed Cotati lease Assignment; (e)
to Ben Stephens and Scott Streeter, a duly executed Dutton lease Assignment; (f)
to Sellers, a duly executed Assignment and Assumption Agreement; (g) to Sellers
and the Escrow Agent, a duly executed Escrow Agreement; (h) to Roger Cockroft, a
duly executed Cockroft Employment Agreement; (i) to Benjamin Stephens, a duly
executed Stephens Employment Agreement; and (j) to James Moore, a duly executed
Moore Employment Agreement.


ARTICLE 8.
CONDITIONS PRECEDENT TO THE OBLIGATION OF THE BUYER


53



--------------------------------------------------------------------------------







The obligation of the Buyer to enter into and complete the Closing is subject to
the fulfillment, on or prior to the Closing Date, of the following conditions,
any one or more of which may be waived by it:


9.01    Representations and Covenants. (a) The representations and warranties of
the Seller Parties contained in this Agreement shall be true and correct in all
material respects on and as of the Closing Date with the same force and effect
as though made on and as of the Closing Date;


(a)     The Sellers shall have performed and complied with all covenants and
agreements required by this Agreement to be performed or complied with by the
Sellers prior to the Closing Date; and


(b)     The Buyer shall have received a certificate from each of the Sellers,
executed by a duly authorized manager of each of the Sellers certifying to the
accuracy of the representations and warranties of Sellers as required by Section
9.01(a) and to the performance by Sellers of the covenants and agreements as
required by Section 9.01(b).


9.02    Litigation. No action, suit or proceeding shall have been instituted by
any Person before any Governmental Authority to restrain, modify or prevent the
carrying out of the transactions contemplated hereby, or seeking damages or a
discovery order in connection with such transactions, or which has or may have,
in the reasonable opinion of the Buyer, a Material Adverse Effect.

9.03    Release of Encumbrances. The Buyer shall have received evidence
reasonably acceptable to the Buyer that all Encumbrances on the Assets, other
than Permitted Encumbrances, have been fully, completely and irrevocably
released or otherwise discharged.

9.04    Entry into Renegotiated Empire Lease. The Buyer shall have entered into
the Renegotiated Empire Lease upon terms commercially reasonable terms
acceptable to Buyer.


9.05    Consents and Approvals. All U.S. and foreign governmental Permits and
approvals required by Law for consummation of the transactions contemplated by
this Agreement shall have been obtained. All consents and approvals required to
be obtained from any parties to any Material Contracts which are included within
the Assumed Liabilities or any parties to any Personal Property Leases in
connection with the assignment of any such Material Contracts or Personal
Property Leases to the Buyer and the consummation of the transactions
contemplated by this Agreement shall have been obtained and delivered to the
Buyer.


9.06    Delivery of Bill of Sale and Other Documents. The Sellers shall have
delivered or cause to be delivered to the Buyer at the Closing the documents
described in Section 4.02 hereof.


9.07    Certificate as to Authorization. The Buyer shall have received a
certificate of the Manager of the Seller, dated the Closing Date, setting forth
resolutions of the Manager and/or


54



--------------------------------------------------------------------------------





Members of the Seller authorizing the execution and delivery of this Agreement
and the consummation of the transactions contemplated hereby, certifying that
such resolutions were duly adopted and have not been rescinded or amended as of
the Closing Date.


9.08    No Material Adverse Change. Except as set forth in the Schedules
attached hereto, since January 1, 2019, there shall have been no material
adverse change in the Assets, business operations or financial condition of the
Business.


ARTICLE 9.
SURVIVAL OF REPRESENTATIONS; INDEMNIFICATIONS

10.01    Survival of Representations. (a) Each and every representation and
warranty made by the Seller Parties and the Buyer in this Agreement or in any
Schedule, instrument of transfer or other document delivered pursuant hereto or
in connection herewith shall survive the Closing for a period of seven hundred
thirty (730) days beginning on the first day following the Closing, except that;
(i) the representations and warranties of the Seller Parties contained in
Section 5.17 and Section 5.21 shall survive until sixty (60) days after the end
of the applicable statute of limitations; and (ii) the Specified Representations
shall survive the Closing without limitation as to time. Each and every covenant
and agreement of a Party set forth herein shall survive the Closing without
limitation as to time. Except as otherwise provided in Section 10.01(b),
following the expiration of the period during which the representations and
warranties survive the Closing as set forth in the preceding sentence (such
period being hereinafter the “Survival Period”), the representations and
warranties shall be of no further force or effect.


(a)     Any representation or warranty that would otherwise terminate at the
expiration of the Survival Period with respect thereto shall survive if the
written notice of the breach or inaccuracy thereof shall have been given to the
Party against whom indemnification may be sought on or prior to the expiration
of the applicable Survival Period; provided that such survival shall only apply
to the portion of any such representation or warranty with respect to which such
breach or inaccuracy has occurred.


10.02    Indemnification by the Sellers. (a) Subject to the terms and conditions
of this Section 10.02, the Seller Parties hereby, severally and jointly, agree
to indemnify, defend and hold the Buyer, and its Affiliates, officers,
directors, employees, agents, successors and assigns (the “Buyer Indemnified
Parties”) harmless, at any time after the Closing Date, from and against all
Losses asserted against, resulting to, imposed upon or incurred by any Buyer
Indemnified Party or against the Assets, by reason of or resulting from Claims
relating to: (i) any Excluded Liabilities; (ii) any failure of the Seller to
perform any agreement, covenant or obligation contained in this Agreement or any
of the Ancillary Agreements; (iii) any Liabilities arising in connection with
the Seller’s operation of the Business or ownership of the Assets prior to the
Closing Date; and (iv) any breach of any representation or warranty of the
Seller contained in or made pursuant to this Agreement. For purposes of this
Agreement, Claims described in Sections 10.02(a)(i) through (iv) and Claims
described in Sections 10.03(a)(i) and 10.03(a)(ii) are hereinafter individually
referred to as an “Indemnification Claim” and collectively as


55



--------------------------------------------------------------------------------





“Indemnification Claims”.

(a)     With respect to Losses incurred by any Buyer Indemnified Party arising
from any Indemnification Claim or Indemnification Claims described in Sections
10.02(a)(i), (ii) or (iii), the Seller Parties shall be obligated, jointly and
severally, to indemnify each Buyer Indemnified Party from and against the full
amount of all Losses arising in connection with such Indemnification Claims
notwithstanding the fact that the facts and circumstances forming the basis for
such Indemnification Claim might also entitle such Buyer Indemnified Party to
make an Indemnification Claim against the Seller Parties for a breach of any of
the representations and warranties made by the Seller Parties in this Agreement.

(b)     With respect to Losses which are incurred by any Buyer Indemnified Party
and arise from any Indemnification Claim or Indemnification Claims described in
Section 10.02(a)(iv) hereof which are not also Indemnification Claims under the
provisions of Section 10.02(a)(i), (ii), or (iii) (such Indemnification Claims
being hereinafter individually a “Breach of Seller Rep Claim” and collectively,
“Breach of Seller Rep Claims”), with respect to Breach of Seller Rep Claims that
are based upon a breach of any Specified Representations of Seller Parties, the
Seller Parties shall be obligated, jointly and severally, to indemnify the Buyer
Indemnified Parties from and against the full amount of the Losses incurred by
the Buyer Indemnified Parties.

(c)     With respect to Losses incurred by any Buyer Indemnified Parties as a
result of any Breach of Seller Rep Claims which are not based upon any Specified
Representations of the Seller Parties, the Seller Parties shall have no
liability or obligation to indemnify and hold each Buyer Indemnified Party
harmless from any Losses incurred by such Person unless written notice of an
Indemnification Claim is delivered by the Buyer to the Sellers prior to the
expiration of the Survival Period with respect to the representation and
warranty which forms the basis of any such Breach of Seller Rep Claims. In
addition, with respect to Losses incurred by any Buyer Indemnified Parties as a
result of any Breach of Seller Rep Claims which are not based upon any Specified
Representations of the Seller Parties, the Seller Parties shall have no
liability or obligation to indemnify and hold each Buyer Indemnified Party
harmless from any Losses incurred by such Persons except to the extent that the
aggregate amount of the Losses incurred by such Persons arising from any such
Breach of Seller Rep Claim or Breach of Seller Rep Claims exceeds One Hundred
Thousand Dollars ($100,000.00) (such amount being hereinafter the “Basket
Amount”) provided that, after the aggregate amount of all such Losses exceed the
Basket Amount, each Buyer Indemnified Party shall be entitled to be indemnified
for the full amount of all such Losses. Finally with respect to Losses incurred
by any Buyer Indemnified Parties as a result of any Breach of Seller Rep Claims
which are not based upon any Specified Representations of the Seller Parties,
the Seller Parties shall have no liability or obligation to indemnify and hold
each Buyer Indemnified Party harmless from any Losses incurred by such Person to
the extent that the aggregate amount of the Losses arising with respect to any
such Indemnification Claims, exceeds Five Million Dollars ($5,000,000.00) (such
amount being hereinafter the “Cap”).




56



--------------------------------------------------------------------------------





(d)     Any Losses which any Buyer Indemnified Parties may be entitled to
receive from Seller Parties with respect to any Indemnification Claim of such
Buyer Indemnified Parties will be paid first from the Escrow Amount to the
extent of the Indemnification Escrow Amount and, to the extent the amount of the
Losses to which the Buyer Indemnified Parties may be entitled to receive
pursuant to this Section 10.02 exceeds the Indemnification Escrow Amount,
jointly and severally, from the Seller Parties.


10.03    Indemnification by the Buyer. (a) The Buyer hereby agrees to indemnify,
defend and hold each of the Seller Parties, and each of their respective
Affiliates, officers, managers, directors, employees, agents, successors and
assigns (the “Seller Indemnified Parties”) harmless from any Losses arising by
reason of or resulting from: (i) the Buyer's failure to pay, perform or
discharge all Assumed Liabilities assumed by the Buyer pursuant to this
Agreement; and (ii) a breach of any representation, warranty, covenant or
agreement of the Buyer contained in or made pursuant to this Agreement.

(a)     With respect to Losses incurred by any Seller Indemnified Party arising
from any Indemnification Claim or Indemnification Claims described in Section
10.02(a)(i), the Buyer shall be obligated to indemnify each Seller Indemnified
Party from and against the full amount of all Losses arising in connection with
such Indemnification Claims notwithstanding the fact that the facts and
circumstances forming the basis for such Indemnification Claim might also
entitle such Seller Indemnified Party to make an Indemnification Claim against
Buyer for a breach of any of the representations and warranties made by Buyer in
this Agreement.

(b)     With respect to Losses which are incurred by any Seller Indemnified
Party and arise from any Indemnification Claim or Indemnification Claims
described in Section 10.02(a)(ii) hereof which are not also Indemnification
Claims under the provisions of Section 10.02(a)(i) (such Indemnification Claims
being hereinafter individually a “Breach of Buyer Rep Claim” and collectively,
“Breach of Buyer Rep Claims”), with respect to Breach of Buyer Rep Claims that
are based upon a breach of any Specified Representations of Buyer, the Buyer
shall be obligated to indemnify the Seller Indemnified Parties from and against
the full amount of the Losses incurred by the Seller Indemnified Parties.


(c)     With respect to Losses incurred by any Seller Indemnified Parties as a
result of any Breach of Buyer Rep Claims which are not based upon any Specified
Representations of the Buyer, the Buyer shall have no liability or obligation to
indemnify and hold each Seller Indemnified Party harmless from any Losses
incurred by such Person unless written notice of an Indemnification Claim is
delivered by the applicable Seller Indemnified Party to the Buyer prior to the
expiration of the Survival Period with respect to the representation and
warranty which forms the basis of any such Breach of Buyer Rep Claims. In
addition, with respect to Losses incurred by any Seller Indemnified Parties as a
result of any Breach of Buyer Rep Claims which are not based upon any Specified
Representations of the Buyer, the Buyer shall have no liability or obligation to
indemnify and hold each Seller Indemnified Party harmless from any Losses
incurred by such Person except to the extent that the aggregate amount of the
Losses incurred by such Person arising from any such Breach of Buyer Rep Claim
or Breach of Buyer Rep Claims exceeds the Basket Amount provided that, after the
aggregate


57



--------------------------------------------------------------------------------





amount of all such Losses exceeds the Basket Amount, each Seller Indemnified
Party shall be entitled to be indemnified from the first dollar of all such
Losses. Finally with respect to Losses incurred by any Seller Indemnified
Parties as a result of any Breach of Buyer Rep Claims which are not based upon
any Specified Representations of the Buyer, the Buyer shall have no liability or
obligation to indemnify and hold each Seller Indemnified Party harmless from any
Losses incurred by such Person to the extent that the aggregate amount of the
Losses arising with respect to any such Indemnification Claims, exceeds the Cap.


10.04    Procedures for Indemnification. (a) If any Buyer Indemnified Party or
any Seller Indemnified Party (hereinafter an “Indemnified Party”) shall Claim to
have suffered any Losses (other than with respect to any Claim asserted, demand
or other Action by any Person who is not a party to this Agreement (hereinafter
a “Third-Party Claim”)) for which indemnification is available under Section
10.02 or Section10.03, as the case may be, the Indemnified Party shall notify
the party required to provide indemnification (hereinafter an “Indemnifying
Party”) in writing of such Claim. Any written notice provided by an Indemnified
Party to an Indemnifying Party of a Claim for which indemnification is available
hereunder shall describe the nature of such Claim, the facts and circumstances
that give rise to such Claim and the amount of the Losses attributable to such
Claim if reasonably ascertainable at the time such Claim is made (or if not then
reasonably ascertainable, the maximum amount of such Claim reasonably estimated
by the Indemnified Party). In the event that within twenty (20) days after the
receipt by the Indemnifying Party of such a written notice from the Indemnified
Party, the Indemnified Party shall not have received from the Indemnifying Party
a written objection to such Indemnification Claim, the Indemnifying Party shall
conclusively be deemed to have agreed that it is liable to indemnify the
Indemnified party for the full amount of all Losses arising with respect to the
Claim described in the written notice which is delivered to the Indemnifying
Party with respect to any such Indemnification Claim, including the amount of
the Losses specified by the Indemnified Party in the written notice of the
Indemnification Claim which is delivered to the Indemnifying Party.
Notwithstanding anything to the contrary contained in Section 10.02 or Section
10.03 hereof, an Indemnifying Party shall have no obligation to indemnify an
Indemnified Party with respect to a Breach of Seller Rep Claim or a Breach of
Buyer Rep Claim unless the written notice required to be delivered by the
Indemnified Party pursuant to this Section 10.04(a) is delivered prior to the
expiration of the applicable survival period provided for in Section 10.01
hereof for the representation and warranty giving rise to the Breach of Seller
Rep Claim or the Breach of Buyer Rep Claim.


(a)     If within the twenty (20) day period described in Section 10.04(a)
above, the Indemnified Party shall have received from the Indemnifying Party a
written notice setting forth the Indemnifying Party’s objections to such
Indemnification Claim and the Indemnifying Party’s reasons for such objection,
then the Parties shall negotiate in good faith for a period of ten (10) Business
Days from the date the Indemnified Party receives such objection. After such ten
(10) Business Day period (or such longer period as they may agree in writing),
if the Parties still cannot agree on the Indemnification Claim, the Indemnified
Party may, at any time thereafter, until the expiration of the applicable
statute of limitations with respect to its Indemnification Claim, commence legal
proceedings against the Indemnifying Party to enforce


58



--------------------------------------------------------------------------------





its rights to indemnification from and against any Losses described in the
written notice described in Section 10.04(a) above.


10.05    Procedures for Third-Party Claims. (a) Any Indemnified Party seeking
indemnification pursuant to this Article 10 in respect of any Third-Party Claim
shall give the Indemnifying Party from whom indemnification with respect to such
Indemnification Claim is sought: (i) prompt written notice (but in no event more
than twenty (20) days after the Indemnified Party acquires knowledge thereof) of
such Third-Party Claim; and (ii) copies of all documents and information
relating to any such Third-Party Claim within ten (10) days of their being
obtained by the Indemnified Party; provided, that the failure by the Indemnified
Party to so notify or provide copies to the Indemnifying Party shall not relieve
the Indemnifying Party from any liability to the Indemnified Party for any
liability hereunder except to the extent that such failure shall have materially
and irreparably prejudiced the defense of such Third-Party Claim.


(a)     The Indemnifying Party shall have twenty (20) days (or such lesser time
as may be necessary to comply with statutory response requirements for litigated
Claims that are included in any Third-Party Claim) from receipt of the notice
contemplated in this Section 10.05 to notify the Indemnified Party whether or
not the Indemnifying Party will, at its sole cost and expense, defend the
Indemnified Party against such Third Party Claim. If the Indemnifying Party
timely gives notice that it intends to defend the Third-Party Claim, it shall
have the right, except as hereafter provided, to defend against, negotiate,
settle or otherwise deal with the Third-Party Claim and to be represented by
counsel of its own choice, and the Indemnified Party will not admit any
liability with respect thereto or settle, compromise, pay or discharge the same
without the consent of the Indemnifying Party; provided, that the Indemnified
Party may participate in any proceeding with counsel of its choice and at its
expense; and provided further, that the Indemnifying Party may not enter into a
settlement of any such Third-Party Claim without the consent of the Indemnified
Party, which consent shall be not unreasonably withheld, unless such settlement
requires no more than a monetary payment for which the Indemnified Party is
fully indemnified by the Indemnifying Party or involves other matters not
binding upon the Indemnified Party. In the event the Indemnifying Party does not
agree in writing to accept the defense of, and assume all responsibility for,
such Third-Party Claim as provided above in this Section 10.05, then the
Indemnified Party shall have the right to defend against, negotiate, settle or
otherwise deal with the Third-Party Claim in such manner as the Indemnified
Party deems appropriate, in its sole discretion, and the Indemnified Party shall
be entitled to indemnification for all Losses arising from any such Third-Party
Claim.


(b)     Notwithstanding the foregoing, if in the reasonable opinion of the
Indemnified Party such Third-Party Claim, or the litigation or resolution of
such Third-Party Claim, involves: (i) an issue or matter that could have a
Material Adverse Effect on the Indemnified Party, including a dispute with a
significant supplier or customer of the Indemnified Party; (ii) an action the
object of which is to obtain an injunction, restraining order, declaratory
relief or any other non-monetary relief against the Indemnified Party; or (iii)
an issue or matter in which there is a conflict of interest in the defense of
such action between the Indemnified Party and the Indemnifying Party, the
Indemnified Party shall have the right to control the defense or settlement of
any such claim or demand and its reasonable costs and expenses shall be included


59



--------------------------------------------------------------------------------





as part of the indemnification obligations of the Indemnifying Party. If the
Indemnified Party elects to exercise such right, the Indemnifying Party shall
have the right to participate in, but not control, the defense or settlement of
such claim at its sole cost and expense.


10.06    Remedies Cumulative. Except as herein expressly provided, the remedies
provided herein shall be cumulative and shall not preclude assertion by any
party hereto of any other rights or the seeking of any other remedies against
any other party hereto.

10.07    Distribution of Escrow Amount. (a) The Parties acknowledge and agree
that the Escrow Agreement does not require the Escrow Agent to distribute the
Escrow Amount without either: (i) authorization, by Joint Written Instructions;
or (ii) an order of any court of the United States or any State of the United
States. Accordingly, the Parties acknowledge and agree that, as provided by this
Section 10.07, the Parties shall be obligated to deliver Joint Written
Instructions to the Escrow Agent directing the Escrow Agent to distribute funds
from the Escrow Amount at the time and in the manner specified by the following
provisions of this Section 10.07.

(a)     As contemplated by Section 3.05, the Parties shall deliver Joint Written
Instructions directing the Escrow Agent to deliver the Working Capital Escrow
Amount in the manner described in Section 3.05, no later than the end of the ten
(10) day period beginning on the first day following the date that the Closing
Net Working Capital and the amount of the Customer Advances have become final
and binding upon the Parties as provided for by Section 3.03 hereof.

(b)     If, during the period beginning on the Closing Date and ending on the
first anniversary of the Closing Date, no Indemnification Claims have been made
by the Buyer Indemnified Parties, promptly, but in no event later than the end
of the ten (1) day period beginning on the first day following the first
anniversary of the Closing Date, the Parties shall deliver Joint Written
Instructions to the Escrow Agent directing the Escrow Agent to distribute to the
Sellers one half of the Indemnification Escrow Amount. If, prior to the first
anniversary of the Closing Date, the Buyer Indemnified Parties have made one or
more Indemnification Claims which have been resolved and paid from the
Indemnification Escrow Amount, promptly, but in no event later than the end of
the ten (1) day period beginning on the first day following the first
anniversary of the Closing Date, the Parties shall deliver Joint Written
Instructions to the Escrow Agent directing the Escrow Agent to distribute to the
Sellers the amount, if any, by which one half of Indemnification Escrow Amount
exceeds the aggregate amount paid from the Escrow Amount with respect to the
Indemnification Claim or Indemnification Claims which have been resolved prior
to the first anniversary of the Closing Date. If, prior to the first anniversary
of the Closing Date, the Buyer Indemnified Parties have made one or more
Indemnification Claims which have not been resolved and paid from the
Indemnification Escrow Amount, promptly, but in no event later than the end of
the ten (10) day period beginning on the first day following the first
anniversary of the Closing Date, the Parties shall deliver Joint Written
Instructions to the Escrow Agent directing the Escrow Agent to distribute to the
Sellers the amount, if any, by which one half of Indemnification Escrow Amount
exceeds the sum of: (i) the aggregate estimated amount of any unresolved
Indemnification Claims determined as of the first anniversary of the Closing
Date and (ii) the aggregate amount, if any, paid from the Escrow Amount with
respect to


60



--------------------------------------------------------------------------------





the Indemnification Claim which have been resolved by the Parties and paid from
the Escrow Amount prior to the first anniversary of the Closing Date.

(c)     If, during the period beginning on the first day following the first
anniversary of the Closing Date and ending on the second anniversary of the
Closing Date, no Indemnification Claims have been made by the Buyer Indemnified
Parties and, as of the first anniversary of the Closing Date, there were no
Indemnification Claims that had been made by the Buyer Indemnified Parties that
were unresolved, promptly, but in no event later than the end of the ten (1) day
period beginning on the first day following the second anniversary of the
Closing Date, the Parties shall deliver Joint Written Instructions to the Escrow
Agent directing the Escrow Agent to distribute to the Sellers the entire
remaining amount of the Indemnification Escrow Amount. If, as of the second
anniversary which have not been resolved and paid from the Indemnification
Escrow Amount, promptly, but in no event later than the end of the ten (10) day
period beginning on the first day following the second anniversary of the
Closing Date, the Parties shall deliver Joint Written Instructions to the Escrow
Agent directing the Escrow Agent to distribute to the Sellers the amount, if
any, by which the amount of the Indemnification Escrow Amount which, as of the
second anniversary of the Closing Date, has not been distributed exceeds the sum
of the aggregate estimated amount of any unresolved Indemnification Claims
determined as of the second anniversary of the Closing Date.

(d)     If, at any time prior to the second anniversary of the Closing Date, any
of the Buyer Indemnified Parties makes an Indemnification Claim or
Indemnification Claims as contemplated by the provisions of Section 10.02,
Section 10.04 or Section 10.05 and the Parties are able to resolve such
Indemnification Claim or Indemnification Claims without resort to litigation,
the Parties shall promptly, but in no event more than ten (10) days following
the resolution of any such Indemnification Claims, deliver Joint Written
Instructions to the Escrow Agent directing the Escrow Agent to disburse from the
Escrow Amount and deliver to the applicable Buyer Indemnified Party, the amount
which has been agreed upon by the Parties to resolve the Indemnification Claim.
In addition, if any of the Buyer Indemnified Parties makes an Indemnification
Claim and the Buyer Indemnified Party that has made the Indemnification Claim
does not receive a written objection to such Indemnification Claim within twenty
(20) days following the receipt by the Sellers of written notice of the
Indemnification Claim, the Parties shall promptly, but in no event more than ten
(10) days following the expiration of the twenty (20) day period following
receipt by the Sellers of written notice of the Indemnification Claim, deliver
Joint Written Instructions to the Escrow Agent, directing the Escrow Agent to
disburse from the Escrow Amount and pay to the applicable Buyer Indemnified
Party the amount of the Losses identified in the written notice of Claim
delivered to the Sellers.

(e)     If any Party unreasonably fails or refuses to execute and deliver Joint
Written Instructions to the Escrow Agent (such Party being hereinafter a
“Refusing Party”) within the time periods provided for by this Agreement, the
Parties acknowledge that Party which has requested that the Refusing Party
execute and deliver Joint Written Instructions to the Escrow Agent shall be
entitled to an order of specific performance directing the Refusing Party to
execute and deliver Joint Written instructions to the Escrow Agent and the costs
and expenses


61



--------------------------------------------------------------------------------





of obtaining any such order, including reasonable attorneys’ fees, shall be
payable by the Refusing party.


ARTICLE 10.
TERMINATION AND WAIVER


11.01    Termination. This Agreement may be terminated at any time prior to the
Closing Date (the “Termination Date”):


(a)     by the Buyer, effective upon written notice to the Sellers if there
shall have been a material breach of any of the representations, warranties,
agreements or covenants set forth in this Agreement on the part of either of the
Sellers which has rendered the satisfaction of any conditions set forth in
Article 9 permanently incapable of fulfillment, such violation or breach has not
been waived by the Buyer, and the breach has not been cured within 30 days
following the Buyer’s written notice of such breach; provided, that the right to
terminate this Agreement under this Section 11.01(a) shall not be available to
the Buyer if it is then in material breach of any representation, warranty,
covenant, or other agreement contained herein;


(b)     by the Seller Parties effective upon written notice to the Buyer, if
there shall have been a material breach of any of the representations,
warranties, agreements or covenants set forth in this Agreement on the part of
the Buyer which has rendered the satisfaction of any conditions set forth in
Article 8 permanently incapable of fulfillment, such violation or breach has not
been waived by the Seller Parties, and the breach has not been cured within 30
days following written notice from the Seller Parties of such breach; provided,
that the right to terminate this Agreement under this Section 11.01(b) shall not
be available to the Seller Parties if any of the Seller Parties is then in
material breach of any representation, warranty, covenant, or other agreement
contained herein;


(c)     by the Seller or the Buyer, effective upon written notice, if the
Closing shall not have occurred by February 29, 2020 (the “End Date”); provided,
however, that the right to terminate this Agreement under this Section 11.01(c)
shall not be available to any Party whose failure to fulfill any obligation
under this Agreement shall have been the cause of, or shall have resulted in,
the failure of the Closing to occur on or prior to such date; or


(d)     by the mutual written consent of the Seller Parties and the Buyer.


11.02    Effect of Termination. (a) In the event of termination of this
Agreement as provided in Section 11.01, this Agreement shall forthwith become
void and there shall be no liability on the part of any party hereto arising
under or out of this Agreement except that the provisions of Section 7.04
(Confidentiality), Section 7.07 (Public Announcements), this Article 11
(Termination), and Article 12 (Miscellaneous Provisions) shall survive the
termination of this Agreement; provided that nothing herein shall relieve either
Party from liability for damages or Losses suffered by the other Party resulting
from the willful and material breach by a Party of any of its representations,
warranties, covenants or agreements set forth in this Agreement. For


62



--------------------------------------------------------------------------------





purposes of this Agreement, “willful and material breach” shall mean a
deliberate act or a deliberate failure to act, which act or failure to act
constitutes in and of itself a breach of this Agreement, regardless of whether
breaching was the conscious object of the act or failure to act.


11.03    Waiver. Any extension or waiver of the requirements hereunder shall be
valid only if set forth in an instrument in writing signed by the party to be
bound thereby. Any waiver of any term or condition shall not be construed as a
waiver of any subsequent breach or a subsequent waiver of the same term or
condition, or a waiver of any other term or condition, of this Agreement. The
failure of any party to assert any of its rights hereunder shall not constitute
a waiver of any of such rights.


ARTICLE 11.
MISCELLANEOUS PROVISIONS

12.01    Amendment and Modification. Subject to applicable Law, this Agreement
may be amended, modified and supplemented only by written agreement of the
parties hereto at any time with respect to any of the terms contained herein.


12.02    Waiver of Compliance. Any failure of the Seller Parties on the one
hand, or the Buyer, on the other, to comply with any obligation, covenant,
agreement or condition herein may be expressly waived in writing by any duly
elected officer of the Buyer or the Seller Parties, but such waiver or failure
to insist upon strict compliance with such obligation, covenant, agreement or
condition shall not operate as a waiver of, or estoppel with respect to, any
subsequent or other failure.


12.03    Notices. All notices, requests, demands and other communications
required or permitted hereunder shall be in writing. Any notice, request, demand
or other communication given verbally shall not be deemed to be effective or to
have been given unless receipt thereof is acknowledged in writing by the party
to whom such notice, request, demand or other communication is delivered. Any
notice, request, demand or other communication which is in writing shall be
deemed to have been duly given: (a) if delivered by hand when delivered; (b) if
by facsimile or overnight delivery when received; or (c) when sent by confirmed
electronic mail is sent during normal business hours of the recipient, and if
not sent during normal business hours, on the first Business Day following
transmittal; or (d) if by mail, five (5) days after being mailed, certified or
registered mail, with postage prepaid:


(i) If to either of the Sellers or any of the Members, a single notice to:

Beverly J. Bartels
111 Santa Rosa Ave. Ste. 222
Santa Rosa, CA 95404
            
with a copy (which shall not constitute notice) to:




63



--------------------------------------------------------------------------------





Roger Cockroft
1298 Sanderling Island
Pt. Richmond, CA 94801




or to such other person or address as the Sellers shall furnish to the Buyer in
writing.
            
(iii) If to the Buyer, to:


Rock Acquisition 1, LLC
3556 Lakeshore Road
Buffalo, New York 14219
Attention: Timothy F. Murphy


With a copy to (which shall not constitute notice):


Paul J. Schulz, Esq.
Lippes Mathias Wexler Friedman LLP
50 Fountain Plaza
Suite 1700
Buffalo, New York 14202


or to such other person or address as the Buyer shall furnish to the Seller
Parties in writing.


12.04    Sellers’ Representative. The Seller Parties each hereby designate Roger
Cockroft as the Sellers’ Representative. Except for matters (hereinafter
“Non-Compete Matters”) relating to any breach by any of the Sellers or any of
the Seller Affiliates of their respective obligations under Section 7.11, the
Sellers’ Representative shall be the sole and exclusive representative of the
Seller Parties with respect to all matters arising in connection with or related
to this Agreement and the Ancillary Agreements. The Sellers’ Representative
shall have full authority to act for and on behalf of each of the Seller Parties
with respect to all matters (other than Non-Compete Matters) arising in
connection with or relating to this Agreement, the Ancillary Agreements and the
transactions contemplated hereby and thereby and the Buyer shall have the full
right to rely upon any written document executed by the Sellers’ Representative
relating to the matters as to which the Sellers’ Representative has authority to
act for the Seller parties as set forth in this Section 12.04.

Assignment. This Agreement and all of the provisions hereof shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns, but neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned by any of the
parties hereto without the prior written consent of the other parties; provided,
however, that without the prior written consent of the Seller Parties, the Buyer
shall be permitted to assign its rights, interests or obligations to an
Affiliate of the Buyer; provided further, however, that notwithstanding any such
assignment by the Buyer, the Buyer shall remain liable for payment of


64



--------------------------------------------------------------------------------





all amounts due from the Buyer and performance of all obligations of the Buyer
contained herein.


12.05    Governing Law. This Agreement and the legal relations among the parties
hereto and the Ancillary Agreements and the legal relations among the parties
thereto shall be governed by and construed in accordance with the internal laws
of the State of New York without regard to its conflicts of law doctrine.


12.06    Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. This Agreement
shall become effective when each Party hereto shall have received a counterpart
hereof signed by the other Parties hereto. For the convenience of the Parties,
any number of counterparts hereof may be executed, each such executed
counterpart shall be deemed an original and all such counterparts together shall
constitute one and the same instrument. Facsimile transmission (including the
e-mail delivery of documents in Adobe PDF format) of any signed original
counterpart and/or retransmission of any signed facsimile transmission shall be
deemed the same as the delivery of an original.


12.07    Headings. The headings of the Sections and Articles of this Agreement
are inserted for convenience only and shall not constitute a part hereof or
affect in any way the meaning or interpretation of this Agreement.


12.08    Entire Agreement. This Agreement, including the Exhibits hereto, the
Schedules hereto and the other documents and certificates delivered pursuant to
the terms hereof, sets forth the entire agreement and understanding of the
parties hereto in respect of the subject matter contained herein, and supersedes
all prior agreements, promises, covenants, arrangements, communications,
representations or warranties, whether oral or written, by any officer, employee
or representative of any party hereto.


12.09    Third Parties. Except as specifically set forth or referred to herein,
nothing herein expressed or implied is intended or shall be construed to confer
upon or give to any person or corporation other than the parties hereto and
their successors or assigns, any rights or remedies under or by reason of this
Agreement.


12.10    Severability. The invalidity or illegality of any provision, term, or
agreement contained in or made a part of this Agreement shall not affect the
validity of the remainder of this Agreement.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK


65



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and their respective corporate seals to be affixed hereto, all as of
the day and year first above written.


SELLER PARTIES:


BUYER:


DELTA SEPARATIONS, LLC




By:                   
Name: Benjamin Stephens
Title: Manager


TEACHING TECH, LLC




By:                   
Name: Roger Cockroft
Title: Manager




By:                   
Name: Benjamin Stephens




ROCK ACQUISITION 1, LLC
Apeks LLC, Member






By:                   
Name: Timothy F. Murphy
Title: Senior Vice President
          Chief Financial Officer


THE STEPHENS FAMILY TRUST




By:                   
Name: Allen K. Stephens
Title: Trustee


By:                   
Name: Lora L. Stephens
Title: Trustee




By:                   
Name: James Moore 



By:                   
Name: Roger Cockroft
 



Signature Page to Delta Separations, LLC Asset Purchase Agreement
66



--------------------------------------------------------------------------------









67

